                   1        Nicholas O. Kennedy (State Bar No. 280504)
                            nicholas.kennedy@bakermckenzie.com
                   2        BAKER & McKENZIE LLP
                            1900 North Pearl Street, Suite 1500
                   3        Dallas, TX 75201
                            Telephone: 214 978 3000
                   4        Facsimile: 214 978 3099
                   5        Barry J. Thompson (State Bar No. 150349)
                            barry.thompson@bakermckenzie.com
                   6        BAKER & McKENZIE LLP
                            1901 Avenue of the Stars, Suite 950
                   7        Los Angeles, CA 90067
                            Telephone: 310 201 4728
                   8        Facsimile: 310 201 4721
                   9        Attorneys for Plaintiff
                            VITALY IVANOVICH SMAGIN
                10
                11                                   UNITED STATES DISTRICT COURT
                12                 CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
                13
                            VITALY IVANOVICH SMAGIN,                   Case No. _____________________
                14
                                        Plaintiff,                     COMPLAINT
                15
                                  v.                                   [CIVIL RICO LIABILITY]
                16
                            COMPAGNIE MONÉGASQUE DE                    (Civil RICO Liability under 18
                17          BANQUE a/k/a CMB BANK; ASHOT               U.S.C. §1962(c), §1962(d), and
                            YEGIAZARYAN a/k/a ASHOT                    §1964(c))
                18          EGIAZARYAN, an individual; SUREN
                            YEGIAZARYAN a/k/a SUREN
                19          EGIAZARIAN, an individual; ARTEM           DEMAND FOR JURY TRIAL
                            YEGIAZARYAN a/k/a ARTEM
                20          EGIAZARYAN, an individual;
                            STEPHAN YEGIAZARYAN aka
                21          STEPHAN EGIAZARYAN, an
                            individual; VITALY GOGOKHIA, an
                22          individual; NATALIA DOZORTSEVA,
                            an individual; MURIELLE JOUNIAUX,
                23          an individual; ALEXIS GASTON
                            THIELEN, an individual; RATNIKOV
                24          EVGENY NIKOLAEVICH, an
                            individual; H. EDWARD RYALS, an
                25          individual; and PRESTIGE TRUST
                            COMPANY, LTD.,
                26
                                        Defendants.
                27
                28
 Baker & McKenzie LLP
1901 Avenue of the Stars,
        Suite 950                                                           CASE NO. ____________________________
 Los Angeles, CA 90067                                                      CIVIL RICO COMPLAINT FOR DAMAGES
   Tel: 310.201.4728
                   1                                          INTRODUCTION
                   2              1.     Defendant Ashot Yegiazaryan (“Mr. Yegiazaryan”) is a Russian criminal
                   3        on the Interpol “Red” list, living amongst us in a luxury estate in Beverly Hills as a
                   4        citizen of California. From Beverly Hills, Mr. Yegiazaryan lords over a criminal empire
                   5        worth hundreds of millions of dollars; his stock in trade is real estate fraud. He is a
                   6        master scammer and manipulator who operates behind the scenes and carries out large
                   7        scale criminal transactions, stealing funds and assets and then using a network of
                   8        nominees to cover his tracks and to hide and protect the stolen funds. His nominees—
                   9        all of whom know that he is a convicted felon, subject to an international arrest warrant,
                10          and a syndicate leader—are a “white collar” army of friends, family members, business
                11          associates, lawyers, and bankers. Key among them is the one-and-only bank that Mr.
                12          Yegiazaryan approached that would take his dirty money, Defendant Compagnie
                13          Monégasque De Banque (“CMB Bank”), which agreed to hold, hide, and defend his
                14          money at all costs and against all comers.
                15                2.     CMB Bank and Mr. Yegiazaryan’s cast of nominees follow commands just
                16          as the minions of a drug lord or war lord would do. They lie, cheat, steal, and break the
                17          law for this criminal enterprise, with a common purpose of supporting Mr.
                18          Yegiazaryan’s schemes and secreting and protecting his ill-gotten gains, which he
                19          shares with them for supporting his enterprise. At times, these conspirators even use
                20          legal means, legal instruments, and legal proceedings (e.g., trusts, shell companies,
                21          offshore enterprises, lawsuits/litigation and overseas bank accounts) for the improper
                22          purpose of stealing, hiding and protecting Mr. Yegiazaryan’s ill-gotten gains; they do
                23          the requested bidding, whatever that may be, including making false claims and
                24          bringing litigations directly for the enterprise (or indirectly for its benefit), in court
                25          systems around the world with the goal of sowing confusion, creating chaos and causing
                26          delay and frustrating the collection and redress efforts of Mr. Yegiazaryan’s victims.
                27                3.     The chaos and delay they create is not random or haphazard. From his
                28          mansion in Beverly Hills, Mr. Yegiazaryan carefully choreographs the actions and
 Baker & McKenzie LLP                                                    1
1901 Avenue of the Stars,
        Suite 950                                                                CASE NO. ____________________________
 Los Angeles, CA 90067                                                           CIVIL RICO COMPLAINT FOR DAMAGES
   Tel: 310.201.4728
                   1        events of his nominees. He “pulls the strings” like an international crime boss, and the
                   2        power of the enterprise is its coordination, international scope, use of seemingly legal
                   3        means (but for an improper purpose), willingness to stop at nothing to defraud and
                   4        collect funds and to then work together to protect the fund by whatever means are
                   5        necessary, legal and illegal. This type of coordinated syndicate conduct is precisely the
                   6        type of organized activity that Congress sought to combat when enacting the Racketeer
                   7        Influenced and Corrupt Organizations Act (“RICO”). Oscar v. University Students Co-
                   8        Operative Assn., 965 F.2d 783, 786 (9th Cir.1992). Mr. Yegiazaryan and his nominees
                   9        must be stopped, the RICO statute is the proper tool for doing so, and this action is the
                10          proper vehicle for making it happen.
                11                4.      Accordingly, and as described more fully herein, Plaintiff Vitaly
                12          Ivanovich Smagin files this Civil RICO action to recover more than $90 million (plus
                13          legal interest) of which he has been defrauded, denied, and kept from recovering as a
                14          result of the enterprise scheme orchestrated by convicted criminal Mr. Yegiazaryan,
                15          CMB Bank and their nominees. The enterprise in question involves, at a minimum,
                16          material assistance from the following cast of characters: CMB Bank, Mr.
                17          Yegiazaryan’s family members who have each served as fronts for his fraudulent
                18          activities (Suren Yegiazaryan, Artem Yegiazaryan and Stephan Yegiazaryan); a
                19          Russian criminal accomplice who has asserted fraudulent and collusive claims to try to
                20          encumber, secret, and protect Mr. Yegiazaryan’s funds (Vitaly Gogokhia); French,
                21          Russian and Luxembourger individuals who have been falsely appointed as trust
                22          administrators for the Alpha Trust to interfere with Plaintiff’s collection efforts in ways
                23          that Mr. Yegiazaryan is barred by court order from doing (Natalia Dozortseva, Murielle
                24          Jouniaux, and Alexis Gaston Thielen); a registered agent company (Prestige Trust
                25          Company, Ltd.) and its U.S. lawyer agent (H. Edward Ryals) all of whom colluded with
                26          the falsely appointed trustees and CMB Bank to fraudulently mislead Courts around the
                27          world as to various legal proceedings and dispute between Plaintiff and Mr.
                28          Yegiazaryan and thereby hinder Plaintiff’s judgment enforcement; and a purported
                                                                        2
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                        CASE NO. ____________________________
        Suite 950                                                                CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1        “financial manager” who is improperly using colluding with Mr. Yegiazaryan
                   2        concerning Russian bankruptcy to derail and deny Plaintiff’s collection efforts
                   3        (Ratnikov Evgeny Nikolaevich).
                   4              5.     Plaintiff Smagin has been injured in his inability to collect this massive
                   5        judgment and interest on the judgment; he has incurred millions of dollars in attorney’s
                   6        fees litigating actions around the world against Mr. Yegiazaryan, CMB and their
                   7        nominees (including hundreds of thousands of dollars in fees for legal proceedings in
                   8        the Central District of California). Plaintiff Smagin is entitled to treble damages on
                   9        these amounts and all other relief as the Court and/or jury may deem just and proper.
                10                                                  PARTIES
                11                6.     Plaintiff Vitaly Smagin (“Plaintiff”) is an individual Russian citizen and
                12          businessman residing at Desenovskoye settlement, Novovatutinsky Prospect, 10, bldg
                13          1 apt. 44, Moscow, Russia. Plaintiff is the successful claimant in the arbitration before
                14          the London Court of International Arbitration against Mr. Yegiazaryan (the
                15          “Arbitration”). The Arbitration award was confirmed by this Court and, on March 31,
                16          2016, the Court entered a judgment in favor of Plaintiff and against Mr. Yegiazaryan in
                17          the amount of $92,503,652 (the “California Judgment”). A true and correct copy of
                18          the California Judgment is attached hereto as Exhibit 1.
                19                7.     Defendant     Ashot     Yegiazaryan     a/k/a    Ashot    Egiazaryan      (“Mr.
                20          Yegiazaryan” or “Ashot Yegiazaryan”), is an individual residing at 655 Endrino
                21          Place, Beverly Hills, California 90201. Mr. Yegiazaryan was the respondent in the
                22          Arbitration with Plaintiff and is now a judgment debtor pursuant to this Court’s
                23          California Judgment as a result of Plaintiff’s successful petition to confirm that arbitral
                24          award in this Court. Mr. Yegiazaryan was also criminally convicted in Russia in 2018
                25          for his fraud against Plaintiff and is currently living in the United States as a fugitive of
                26          Russia.
                27                8.     Defendant Suren Yegiazaryan a/k/a Suren Egiazarian (“Suren”), is an
                28          individual residing at 1915 Carla Ridge, Beverly Hills, California 90201. Suren is the
                                                                         3
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                          CASE NO. ____________________________
        Suite 950                                                                  CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1        cousin of Ashot Yegiazaryan. Suren is also the nominal owner of Clear Voice, Inc., a
                   2        Nevada corporation. Among other things, Suren acts as Mr. Yegiazaryan’s “check
                   3        book.”     He accesses and holds the ill-gotten funds from the enterprise for Mr.
                   4        Yegiazaryan to keep Mr. Yegiazaryan at arms-length from the dirty money. On
                   5        information and belief, he is being compensated by Mr. Yegiazaryan to do these things
                   6        for the criminal enterprise run by Mr. Yegiazaryan.
                   7              9.      Defendant Artem Yegiazaryan (“Artem”) is an individual residing in Los
                   8        Angeles, California at 342 Hauser Blvd 429, Los Angeles, CA, 90036. Artem is Ashot
                   9        Yegiazaryan’s brother.     Artem was involved in the real estate scam that Mr.
                10          Yegiazaryan perpetrated on Plaintiff in Russia. Artem was criminally convicted in 2018
                11          in Russia for his participation as an accomplice in Ashot Yegiazaryan’s fraud. On
                12          information and belief, he is being paid by Mr. Yegiazaryan to do these things for the
                13          criminal enterprise run by Mr. Yegiazaryan.
                14                10.     Defendant Stephan Yegiazaryan a/k/a Stephan Egiazaryan (“Stephan”) is
                15          an individual residing in Moscow, Russia at ul. Leninskiye Gory, 1, apt. 91, Moscow,
                16          119234. Stephan is Ashot Yegiazaryan’s son. He has made various misrepresentations
                17          in courts in Liechtenstein to encumber Mr. Yegiazaryan’s assets. On information and
                18          belief, he is being paid by Mr. Yegiazaryan to do these things for the criminal enterprise
                19          run by Mr. Yegiazaryan.
                20                11.     Defendant Vitaly Gogokhia (“Gogokhia”) is an individual residing in
                21          London, the United Kingdom at Flat 212 California Building, Deals Gateway,
                22          Lewisham, London, SE13 7SF. He is a longtime nominee of Ashot Yegiazaryan who,
                23          among other things, colluded with Mr. Yegiazaryan to create a false and fraudulent
                24          “Consent Judgment” in the United Kingdom to compete with Plaintiff Smagin’s
                25          California Judgment for the funds that Mr. Yegiazaryan fraudulently conveyed into the
                26          Alpha Trust. In 2018, Gogokhia was criminally convicted in Russia for his participation
                27          as an accomplice in Mr. Yegiazaryan’s fraud against Plaintiff. On information and
                28
                                                                        4
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                         CASE NO. ____________________________
        Suite 950                                                                 CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1        belief, he is being paid by Mr. Yegiazaryan to do these things for the criminal enterprise
                   2        run by Mr. Yegiazaryan.
                   3               12.   Defendant Natalia Dozortseva (“Dozortseva”) is a Russian individual
                   4        residing in France at 9 rue des Etables, 06620 Greolieres. With no authority to do so,
                   5        Mr. Yegiazaryan “appointed” Dozortseva as a trustee for the Alpha Trust. Under this
                   6        false color of authority, Dozortseva has attempted to intervene in Plaintiff’s legal
                   7        proceedings in Liechtenstein, Nevis and Monaco. She has successfully intervened in
                   8        Monaco and her actions there have substantially delayed Plaintiff’s enforcement efforts
                   9        in each jurisdiction. On information and belief, she is being paid by Mr. Yegiazaryan
                10          to do these things for the criminal syndicate run by Mr. Yegiazaryan.
                11                 13.   Defendant Murielle Jouniaux (“Jouniaux”) is an individual residing in
                12          France at 108, Avenue St. Lambert, Nice. Like Dozortseva, Jouniaux was improperly
                13          appointed as a trustee for the Alpha Trust and has fraudulently held herself out to be a
                14          trustee of the Alpha Trust. She has similarly opposed Plaintiff’s legal and proper
                15          attempts to enforce his judgment against the Alpha Trust, has attempted to intervene in
                16          Plaintiff’s legal proceedings in Monaco, substantially delaying Plaintiff’s enforcement
                17          efforts.
                18                 14.   Defendant Ratnikov Evgeny Nikolaevich (“Ratnikov”) is an individual
                19          residing in Russia at Ulitsa Druzhby, 9, apt. 200, town of Lyubertsy, Moscow Region,
                20          140013. Ratnikov has falsely and fraudulently held himself out to be an impartial
                21          Russian bankruptcy officer overseeing Plaintiff’s bankruptcy filing in Russia. But, on
                22          information and belief, under this false color of authority, Ratnikov has colluded with
                23          Mr. Yegiazaryan, and Ratnikov has attempted to intervene in Plaintiff’s legal
                24          proceedings in the United States, Liechtenstein and Monaco for the purpose of delaying
                25          Plaintiff’s enforcement efforts in each. On information and belief, he is being paid by
                26          Mr. Yegiazaryan to do these things for the criminal syndicate run by Mr. Yegiazaryan.
                27                 15.   Defendant Alexis Gaston Thielen (“Thielen”) is an individual residing in
                28          Luxembourg at 10, rue Willy Goergen, L-1636 Luxembourg. Thielen has fraudulently
                                                                        5
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                        CASE NO. ____________________________
        Suite 950                                                                CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1        held himself out to be the “protector” of the Alpha Trust. Under this false color of
                   2        authority, Thielen has attempted to remove Plaintiff’s lawfully appointed trustees of the
                   3        Alpha Trust and confirm authority of the fraudulently appointed “trustees” Dozortseva
                   4        and Jouniaux, substantially delaying Plaintiff’s enforcement efforts. On information
                   5        and belief, Thielen is being paid by Mr. Yegiazaryan to do these things for the criminal
                   6        enterprise run by Mr. Yegiazaryan.
                   7              16.    Defendant Compagnie Monégasque De Banque (“CMB Bank”) is a
                   8        private international bank with its principal place of business in Monaco at 23, Avenue
                   9        de la Costa, 98000, Monaco. CMB Bank has correspondent accounts in the United
                10          States and has major clients in California, including Mr. Yegiazaryan, with which it
                11          regularly does business and carries out transactions in California. On information and
                12          belief, CMB Bank is taking direction from and being paid by Mr. Yegiazaryan to do
                13          these things for the criminal syndicate run by Mr. Yegiazaryan, including, but not
                14          limited to Mr. Yegiazarian paying CMB Bank’s legal fees in the Monaco proceeding
                15          brought by Plaintiff and the Alpha Trustees.
                16                17.    Defendant Prestige Trust Company, Ltd. (“Prestige”) is a Nevis company
                17          and the registered agent for non-party Savannah Advisors.           Prestige’s managing
                18          director, Stevyn L. Bartlette, is an individual residing in Florida, at 330 N. Lakeview
                19          Dr., Apt. 4211, Tampa, FL, 33618, U.S. At Mr. Yegiazaryan’s request, Prestige drafted
                20          two fraudulent letters intended for and used by Dozortseva and CMB Bank to perpetrate
                21          a fraud on the Monaco Court proceeding where Plaintiff Smagin is trying to recover
                22          funds of the Alpha Trust deposited in a CMB Bank account. Prestige is liable for all
                23          actions of its employees, officers, and other agents under the doctrine of respondeat
                24          superior    because   (among    other   things);   (1)   Prestige   benefited    from    its
                25          agents/employees’ illegal conduct; (b) the conduct occurred substantially within the
                26          time and space limits authorized by the employment; (c) the agents/employees were
                27          motivated (wholly or in part) by a purpose to serve Prestige; and (d) the conduct was of
                28          the kind that the agents/employees were hired to perform. Further, the conduct is within
                                                                       6
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                        CASE NO. ____________________________
        Suite 950                                                                CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1        the scope of the agency/employment in that it is reasonably related to the kinds of tasks
                   2        that the agents/employees were employed to perform and reasonably foreseeable in
                   3        light of Prestige’s business and the agents/employees’ responsibilities. On information
                   4        and belief, Prestige is being paid by Mr. Yegiazaryan to do these things for the criminal
                   5        enterprise run by Mr. Yegiazaryan.
                   6              18.    Defendant H. Edward Ryals (“Ryals”) is an individual residing at 6354
                   7        Treeridge Trail, Saint Louis, MO, 63129, U.S. Ryals is an agent and attorney acting on
                   8        behalf of Prestige, including by sending two fraudulent letters relied on by Dozortseva
                   9        and CMB Bank to perpetrate this fraud on the court and on Plaintiff Smagin. On
                10          information and belief, Ryals is being paid by Mr. Yegiazaryan to do these things for
                11          the criminal syndicate run by Mr. Yegiazaryan.
                12                                             NON-PARTIES
                13                19.    The Alpha Trust (“Alpha Trust”) is a Liechtenstein trust that was formed
                14          by Mr. Yegiazaryan and CTX Treuhand AG in Liechtenstein on May 27, 2015 for the
                15          purpose of hiding and secreting away a large arbitration settlement that Mr. Yegiazaryan
                16          had received in May 2015 and did not want subject to collection by Plaintiff Smagin.
                17          The Alpha Trust was never disclosed to Plaintiff Smagin, and he learned about it by
                18          pure chance. The Alpha Trust’s funds reside in a bank account of CMB Bank, with the
                19          funds held in the name of Savannah Advisors, Inc. (an off-the-shelf entity created
                20          simultaneously by Mr. Yegiazaryan’s nominees). Mr. Yegiazaryan was initially named
                21          as the Alpha Trust’s settlor, beneficiary, investment advisor, and “Protector.” As the
                22          Protector, Mr. Yegiazaryan had unfettered power to dismiss the trustee for any reason
                23          at any time and to appoint a new trustee—including even himself and to make decisions
                24          concerning management and dispersion of the funds. Once Plaintiff Smagin learned of
                25          the Alpha Trust, he petitioned the Princely Court in Liechtenstein, where the trust had
                26          been formed, and the Court stripped Mr. Yegiazaryan of his authority as Protector of
                27          the Alpha Trust; the Court also rejected his appointment of trustees (Dozortseva and
                28
                                                                       7
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                       CASE NO. ____________________________
        Suite 950                                                               CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1        Jouniaux). The Liechtenstein Court appointed Plaintiff Smagin as Protector, and he
                   2        appointed Rudolf Schächle and Raphael Näscher as trustees for the Alpha Trust.
                   3               20.   CTX Treuhand AG (“CTX Treuhand”) is a stock corporation organized
                   4        under the laws of Liechtenstein. CTX Treuhand created the Alpha Trust on behalf of
                   5        Mr. Yegiazaryan and served as the trustee from the creation of the trust until on or
                   6        around March 9, 2020, when CTX Treuhand withdrew following the Liechtenstein
                   7        court’s order authorizing Plaintiff to remove CTX Treuhand and appoint his own
                   8        trustee.
                   9               21.   Savannah Advisors, Inc. (“Savannah” or “Savannah Advisors”) is a
                10          Nevis company owned by the Alpha Trust and, thus, beneficially owned by Mr.
                11          Yegiazaryan. Savannah Advisors has no assets or operations other than holding the
                12          funds of the Alpha Trust that reside in the CMB Bank account.
                13                 22.   Clear Voice, Inc. (“Clear Voice”) is a Nevada company created by Suren
                14          Yegiazaryan, but controlled by Ashot Yegiazaryan, for the purpose of sheltering Ashot
                15          Yegiazaryan’s U.S. assets from his creditors, including specifically Plaintiff. As noted
                16          above, Suren is the funding source for Mr. Yegiazaryan and his criminal enterprise and
                17          on information and belief he funds Mr. Yegiazaryan in whole or in part from this entity.
                18                                    JURISDICTION AND VENUE
                19                 23.   This Court has original subject matter jurisdiction pursuant to 18 U.S.C. §
                20          1964(c) and 28 U.S.C. § 1331 because this action arises under the Federal Racketeer
                21          Influenced and Corrupt Organizations Act (Federal RICO).
                22                 24.   This Court has personal jurisdiction over Ashot Yegiazaryan, Suren
                23          Yegiazaryan, and Artem Yegiazaryan because they each reside in the state of California.
                24          On information and belief, all of Ashot Yegiazaryan’s, Suren Yegiazaryan’s and Artem
                25          Yegiazaryan’s acts have been committed in and for and/or directed from California.
                26                 25.   This Court has personal jurisdiction over Gogokhia, Dozortseva, Jouniaux,
                27          Ratnikov, Stephan Yegiazaryan, Thielen, CMB Bank, Prestige, and Ryals because,
                28          among other contacts, they participated in the scheme to defraud Plaintiff that was
                                                                       8
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                       CASE NO. ____________________________
        Suite 950                                                               CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1        centered in and directed from California, served the central purpose of frustrating
                   2        enforcement of a California judgment, wrongfully, fraudulently participated directly or
                   3        indirectly in litigation or legal proceedings in the California, the United Kingdom,
                   4        Nevis, Liechtenstein, and/or Monaco.         As noted, in furtherance of that scheme,
                   5        Defendants conducted their wrongful activities in California or purposefully directed
                   6        their fraudulent acts at California in part as relates to Plaintiff Smagin’s action centered
                   7        here relating to enforcement of the California Judgment. CMB Bank has accepted
                   8        deposits and instructions from individuals within the state of California as relates to the
                   9        Alpha Trust funds, Mr. Yegiazaryan, and other nominees of Mr. Yegiazaryan and the
                10          enterprise. CMB Banks also holds correspondent accounts in the United States and, of
                11          course, is a key part of the conspiracy to hide, protect, and secure the ill-gotten gains of
                12          Mr. Yegiazaryan, who directs its actions and pays for its legal actions and defense as
                13          relates to CMB Bank’s refusal to transfer Alpha Trust funds as ordered by the lawful
                14          trustees of the Alpha Trust. This Court also has personal jurisdiction over Defendants
                15          pursuant to 18 U.S.C. 1965(b) because in any action brought pursuant to the Federal
                16          RICO statute, the district court may summon other parties to that district where the
                17          “ends of justice require.”
                18                26.    Venue is appropriate in the Western Division of the Central District of
                19          California pursuant to 28 U.S.C. §1391(b)(2) because a substantial part of the events or
                20          omissions giving rise to Plaintiff’s claims occurred within this judicial district.
                21          Specifically, defendants Ashot Yegiazaryan, Suren Yegiazaryan and Artem
                22          Yegiazaryan reside in Los Angeles County, California, and the wrongful acts and plans
                23          were devised, initiated, and carried out by these Defendants through acts and
                24          communications initiated in and directed towards Los Angeles County, California.
                25          Venue is further proper in this District pursuant to 18 U.S.C. § 1965(a) because each
                26          defendant is found in and/or transacts affairs in this District given each Defendant’s
                27          participation in the enterprise. Venue is also appropriate in this District pursuant to 28
                28          U.S.C. § 1391(c)(3).
                                                                        9
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                         CASE NO. ____________________________
        Suite 950                                                                 CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1                                   RELATED LEGAL ACTIONS
                   2              27.     In October 2010, Plaintiff commenced an arbitration proceeding in
                   3        London, U.K., against Mr. Yegiazaryan and his holding company Kalken Holdings
                   4        Limited, entitled Vitaly Ivanovich Smagin, Claimant, v. Kalken Holdings Limited1 and
                   5        Ashot Yegiazaryan, Defendants, LCIA Case No. 101721 (defined above as the
                   6        “Arbitration”). The Arbitration was conducted during the periods of September 23
                   7        through 27, 2013, January 14, 2014, and April 15, 2014. On November 11, 2014, the
                   8        Arbitration panel duly constituted under the Rules of the London Court of International
                   9        Arbitration rendered a final award in favor of Plaintiff and against Mr. Yegiazaryan in
                10          the total amount of $84,290,064.20 (with interest at the annual rate of eight percent,
                11          compounded quarterly, on the amount of $79,142,701.32, from November 11, 2014
                12          until paid) (the “London Award”).2 A true and correct copy of the London Award is
                13          attached hereto as Exhibit 2.
                14                28.     On December 22, 2014, Plaintiff filed a petition with this Court to confirm
                15          the London Award and enter judgment against Ashot Yegiazaryan under the New York
                16          Convention. Vitaly Ivanovich Smagin v. Ashot Yegiazaryan, Case No. 2:14-cv-09764-
                17          R-PLA (C.D. Cal.), filed Dec. 22, 2014 (the “Enforcement Action”). On March 31,
                18          2016, the Court entered a judgment in favor of Plaintiff Smagin and against Mr.
                19          Yegiazaryan in the amount of $92,503,652 (defined above as the “California
                20          Judgment”).
                21                29.     On February 24, 2016, the Liechtenstein Princely Court confirmed the
                22          London Award under the New York Convention and attached Mr. Yegiazaryan’s
                23          beneficial interest in the Alpha Trust to prevent him from receiving a distribution from
                24          the Alpha Trust. A true and correct copy of the German original and English translation
                25
                            1
                26            Kalken Holdings Limited, a company existing under the laws of Cyprus and
                            controlled by Mr. Yegiazaryan, was also a respondent in the Arbitration. The London
                27          Award was issued jointly and severally as to both respondents, but confirmation was
                            sought
                            2
                                   in this Court only as to Mr. Yegiazaryan.
                28            The London Award is a foreign arbitral award covered by the New York Convention
                            because the place of arbitration and the place
                                                                       10 of the award is London, U.K..
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                        CASE NO. ____________________________
        Suite 950                                                                CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1        of the Liechtenstein Princely Court’s confirmation of the London Award is attached
                   2        hereto as Exhibit 3. All appeals have been exhausted, and the London Award is now
                   3        fully enforceable as a Liechtenstein judgment (“Liechtenstein Judgment”).
                   4              30.    In a subsequent Liechtenstein enforcement action, Plaintiff filed an action
                   5        to attach a bundle of Mr. Yegiazaryan’s rights as Protector of the Alpha Trust, including
                   6        his right to appoint and dismiss trustees. The Liechtenstein trial court ruled that these
                   7        rights could be attached by Plaintiff to satisfy the Liechtenstein Judgment. The
                   8        Liechtenstein Supreme Court and Constitutional Court affirmed this ruling as of
                   9        October 29, 2019 and all appeals are now exhausted. A true and correct copy of the
                10          German original and English translation of the October 29, 2019 Ruling is attached
                11          hereto as Exhibit 4.
                12                31.    Following this decision, a third enforcement action was filed in
                13          Liechtenstein to permit Plaintiff to seize and exercise Mr. Yegiazaryan’s rights as
                14          Protector and beneficiary of the Alpha Trust. Specifically, Plaintiff sought to appoint
                15          new trustees to the Alpha Trust to replace CTX Treuhand, the prior trustee that had been
                16          appointed by Mr. Yegiazaryan. On March 2, 2020, the trial court authorized Plaintiff
                17          to appoint new trustees and dismiss CTX Treuhand. A true and correct copy of the
                18          German original and English translation of the March 2, 2020 Ruling is attached hereto
                19          as Exhibit 5. Mr. Yegiazaryan appealed the March 2 decision, but that appeal was
                20          rejected by Court of Appeal on September 15, 2020. A true and correct copy of the
                21          German original and English translation of the September 15, 2020 Ruling is attached
                22          hereto as Exhibit 6. On October 28, 2020, Mr. Yegiazaryan filed his last remaining
                23          appeal to the Liechtenstein Constitutional Court; however, the Liechtenstein
                24          Constitutional Court appeal is a limited review of constitutional deprivations (e.g., due
                25          process and procedural fairness). A true and correct copy of the German original and
                26          English translation of the October 28, 2020 Appeal is attached hereto as Exhibit 7. Mr.
                27          Yegiazaryan’s appeal brief fails to cite any valid constitutional deprivations of his
                28          rights. To the contrary, his appeal is premised on narrow complaints regarding the
                                                                       11
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                       CASE NO. ____________________________
        Suite 950                                                               CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1        Court of Appeal’s purported failure to rule on Ratnikov’s request to intervene in the
                   2        appeal, and Mr. Yegiazaryan’s false assertion that he did not have the opportunity to
                   3        review the Ratnikov intervention papers before the Court’s ruling.
                   4              32.    On November 23, 2020, however, the Liechtenstein court rejected
                   5        Ratnikov’s request to intervene noting that the Russian proceedings are in the
                   6        “preliminary debt settlement process, not bankruptcy proceedings” and that “[Ratnikov]
                   7        is trying, in an unprofessional and superficial way, to call these proceedings the
                   8        bankruptcy proceedings or the proceedings on bankruptcy.” The court further found
                   9        that despite the “partially biased and incorrectly translated” Russian bankruptcy
                10          decision Ratnikov submitted, Ratnikov is a financial manager, not an insolvency officer
                11          authorized to make decisions, and that Plaintiff Smagin retains the right to collect his
                12          debts and manage his legal proceedings. Accordingly, the Court held that there were
                13          no bankruptcy proceedings which might warrant suspensive effect of the Court’s rulings
                14          and Ratnikov’s request was denied. A true and correct copy of the German original and
                15          English translation of the November 23, 2020 Ruling is attached hereto as Exhibit 8.
                16                33.    On August 18, 2017, Plaintiff filed an action for fraudulent conveyance
                17          with this Court against Mr. Yegiazaryan and CTX Treuhand based on their fraudulent
                18          transfer of over $188 million to a Monaco bank account with CMB Bank, held by the
                19          Alpha Trust, in order to prevent Plaintiff from recovering the London Award and
                20          impending California Judgment. Vitaly Ivanovich Smagin v. Ashot Yegiazaryan, et al.,
                21          Case No. 2:17-cv-6126, filed Aug. 18, 2017 (the “First Fraudulent Conveyance
                22          Action”).
                23                34.    On March 27, 2020, Plaintiff filed a fraudulent transfer action with this
                24          Court against Mr. Yegiazaryan and Suren in relation to Mr. Yegiazaryan’s attempt to
                25          bring sham proceedings in Nevis, allowing Suren to “prevail” in the enforcement of a
                26          false debt against Mr. Yegiazaryan and divert the Alpha Trust funds, thereby precluding
                27          Plaintiff’s collection from the Alpha Trust.      Vitaly Ivanovich Smagin v. Ashot
                28
                                                                      12
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                       CASE NO. ____________________________
        Suite 950                                                               CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1        Yegiazaryan, et al., Case No. 2:20-cv-02925-TJH-MAA, filed Mar. 27, 2020 (the
                   2        “Second Fraudulent Conveyance Action”).
                   3               35.    On July 27, 2020, after the Liechtenstein Court authorized Plaintiff to
                   4        appoint new trustees to the Alpha Trust to direct payment of the debts, Plaintiff’s new
                   5        trustees through Savannah Advisors, Inc.—now run by new directors who are
                   6        cooperating with the Plaintiff Smagin’s lawfully appointed trustees instead of doing Mr.
                   7        Yegiazaryan’s bidding—commenced an action in Monaco against Defendant CMB
                   8        Bank for failure to effect the transfer of assets from Savannah’s account at CMB Bank
                   9        to Savannah’s account with a Liechtenstein bank (the “Monaco Action”).
                10                                        GENERAL ALLEGATIONS
                11          Mr. Yegiazaryan, Artem Yegiazaryan and Gogokhia Defraud Plaintiff Out of
                12          His Investment in the Europark Business Venture in Russia
                13                 36.    Between 2003 and 2009, Mr. Yegiazaryan perpetrated a fraudulent scheme
                14          against Plaintiff to steal his shares (funds) in a joint real estate investment in Moscow
                15          called “Europark.” Mr. Yegiazaryan initiated the scheme in 2003 when he approached
                16          Plaintiff about investing in Europark. Plaintiff and Mr. Yegiazaryan subsequently
                17          entered into an agreement for the division of profits in the Europark investment. In
                18          2006, Mr. Yegiazaryan proposed that Europark be used as security for a Deutsche Bank
                19          loan to finance the refurbishment of a Moscow hotel (a project in which Plaintiff was
                20          not involved). Plaintiff agreed to Mr. Yegiazaryan’s proposal based on his assurances
                21          that Plaintiff’s interests would be protected and on a series of shareholder and escrow
                22          agreements the parties executed guaranteeing the same. Instead of making good on any
                23          of these agreements or assurances, Mr. Yegiazaryan, with the assistance of his brother
                24          Artem Yegiazaryan and nominee Vitaly Gogokhia, concocted an elaborate scheme to
                25          steal Plaintiff’s shares and profits, which they accomplished through a series of
                26          fraudulent transactions using offshore nominee companies and nominees to divest
                27          Plaintiff of his interests.
                28
                                                                      13
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                       CASE NO. ____________________________
        Suite 950                                                               CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1              37.     As a result of this fraud, on October 26, 2010, Plaintiff commenced
                   2        arbitration proceedings in London, U.K., against Ashot Yegiazaryan for his
                   3        misappropriation of Plaintiff’s real estate investment and subsequent efforts to conceal
                   4        his misconduct (defined above as the “Arbitration”). On November 11, 2014, the three-
                   5        arbitrator panel rendered a final award in the Arbitration in favor of Plaintiff and against
                   6        Mr. Yegiazaryan in the total amount of $84,290,064.20 (defined above as the “London
                   7        Award”).
                   8              38.     Separately Mr. Yegiazaryan, Artem Yegiazaryan, and Gogokhia were
                   9        criminally indicted in Russia for their fraud against Plaintiff relating to Europark.
                10          Rather than stand trial, Ashot and Artem Yegiazaryan fled to California in 2010, where
                11          Ashot Yegiazaryan has been hiding with his cousin Suren in a mansion in Beverley
                12          Hills as a fugitive of Russia. Around the same time, Gogokhia fled to the U.K.
                13                39.     On May 31, 2018, the Russian criminal court convicted Mr. Yegiazaryan
                14          of fraud in absentia and sentenced him to seven years in prison. The Russian court also
                15          convicted Artem of fraud in absentia and sentenced him to five years in prison. The
                16          Russian court convicted Gogokhia of being an accomplice of Mr. Yegiazaryan in
                17          misappropriating Plaintiff’s assets, sentencing him to four years in prison in absentia.
                18          The court held Artem and Gogokhia accountable because it found that they were part
                19          of Mr. Yegiazaryan’s criminal enterprise that defrauded Plaintiff of his investment. A
                20          true and correct copy of the Russian original and English translation of the Russian
                21          Criminal Court Verdict is attached hereto as Exhibit 9. It is incorporated herein by
                22          reference as though set forth in full.
                23          Plaintiff Pursues a Petition to Confirm the London Award in California
                24
                                  40.     After absconding to the United States, Mr. Yegiazaryan refused to pay the
                25
                            London Award. Four years later, on December 22, 2014, Plaintiff filed the Enforcement
                26
                            Action in this Court to confirm and enforce the London Award under the New York
                27
                            Convention.
                28
                                                                        14
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                         CASE NO. ____________________________
        Suite 950                                                                 CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1              41.    Plaintiff also sought preliminary injunctive relief in the form of an asset
                   2        freeze against Mr. Yegiazaryan based on Mr. Yegiazaryan’s acknowledged pattern and
                   3        practice of concealing beneficial ownership of assets by holding them in the name of
                   4        foreign nominee persons (such as his cousin, Defendant Suren Yegiazaryan, and his
                   5        brother, Artem Yegiazaryan) or offshore shell companies. Indeed, much of the basis of
                   6        the London Award rests upon Mr. Yegiazaryan’s past acts to conceal and
                   7        misappropriate assets from Plaintiff Smagin through the use of entities in foreign
                   8        jurisdictions, including in Cyprus and the British Virgin Islands.
                   9              42.    In his application for injunctive relief, Plaintiff Smagin advised this Court
                10          of one asset in particular that was a likely source of enforcement/satisfaction of the
                11          London Award. Namely, Mr. Yegiazaryan was the recipient of a substantial arbitration
                12          award in an unrelated arbitration against fellow Russian businessman Suleyman
                13          Kerimov (the “Kerimov Award”). At the time Plaintiff discovered the existence of the
                14          Kerimov Award, the funds had not yet been paid to Mr. Yegiazaryan, but past
                15          experience suggested that once those funds were received, Mr. Yegiazaryan was likely
                16          to transfer the proceeds of the Kerimov Award into some nominee relationship or entity
                17          in a foreign country in order to avoid his payment obligations to Plaintiff on the London
                18          Award.
                19                43.    On December 23, 2014, this Court granted Plaintiff Smagin’s application
                20          for a temporary protective order freezing Mr. Yegiazaryan’s assets in California,
                21          finding that, “based on [Plaintiff’s] previous dealings with [Mr. Yegiazaryan] and on
                22          the evidence submitted with the application, the Court finds that [Plaintiff] will suffer
                23          great and irreparable injury if issuance of the orders is delayed until the matter may be
                24          heard on notice. Accordingly, the Court will issue a Temporary Protective Order.”
                25          (Order Granting in Part Plaintiff’s Ex Parte Application for Right to Attach Order and
                26          Temporary Protective Order (“Temporary Protective Order” or “TRO”),
                27          Enforcement Action, ECF 9 at 3.)
                28                44.    The Temporary Protective Order provided:
                                                                       15
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                        CASE NO. ____________________________
        Suite 950                                                                CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1
                                         Respondent Ashot Yegiazaryan, his agents, and/or any person or
                   2
                                         entity acting under his direction and control shall not take any action
                   3                     to transfer, assign, conceal, diminish, or dissipate any property
                                         located in California--in an amount up to $84,290,064.20--that may
                   4
                                         be used to satisfy the foreign-arbitral award payable to Vitaly
                   5                     Smagin, including specifically and without limitation the amounts
                                         received or to be received by Respondent Yegiazaryan, his agents
                   6
                                         or any person or entity acting under his direction and control in
                   7                     payment or satisfaction of an arbitration award from Suleyman
                                         Kerimov, as well as any shares in Endrino Corporation or any other
                   8
                                         entity. (Temporary Protective Order, Enforcement Action, ECF 9
                   9                     at 3.)
                10
                                   45.      On February 3, 2015, by agreement of the parties, the TRO was converted
                11
                            to a preliminary injunction on the same terms. (Stipulation and Motion for Stay of
                12
                            Proceedings and Preliminary Injunction Preventing Transfer or Dissipation of Assets,
                13
                            Enforcement Action, ECF 23.) This injunction again referred specifically to the
                14
                            Kerimov Award proceeds and again enjoined Mr. Yegiazaryan from any actions to
                15
                            diminish or conceal those proceeds.
                16
                17          Mr. Yegiazaryan Creates a Web of Offshore Entities and a Complex Ownership
                            Structure to Secret the Kerimov Award Settlement Proceeds and Avoid this
                18          Court’s Reach
                19
                                   46.      Unbeknownst to Plaintiff or this Court, on May 26, 2015, Mr. Yegiazaryan
                20
                            received $198 million dollars as settlement of the Kerimov Award. A true and correct
                21
                            copy of the Kerimov Settlement Agreement is attached hereto as Exhibit 10.3
                22
                                   47.      To conceal the Kerimov Award settlement proceeds from Plaintiff Smagin
                23
                24          3
                              The majority of the documents attached as exhibits to this Complaint have been court-filed,
                25          produced and/or exchanged in the litigation between Mr. Yegiazaryan and Plaintiff Smagin. Many
                            of the documents that were not obtained directly from Mr. Yegiazaryan were obtained from court
                26          files in foreign jurisdictions, or from Plaintiff Smagin’s counsel in those foreign jurisdictions. All
                            are true and correct copies of the original documents. Although some of these documents were
                27          originally designated by Mr. Yegiazaryan as “Confidential” or “Attorney’s Eyes Only”, Mr.
                            Yegiazaryan subsequently agreed to remove those protections to allow their public filing in the prior
                28          case.
                                                                                16
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                               CASE NO. ____________________________
        Suite 950                                                                       CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1        and to avoid the Court’s asset freeze in California, Mr. Yegiazaryan accepted the $198
                   2        million settlement through his attorneys in London at the law firm of Gibson, Dunn &
                   3        Crutcher LLP (“Gibson Dunn”). Although Gibson Dunn was fully aware of Plaintiff’s
                   4        arbitration award and this Court’s asset freeze—through its representation of Mr.
                   5        Yegiazaryan in California on these related matters—it accepted the funds into its client
                   6        trust account in London while Mr. Yegiazaryan made arrangements to promptly move
                   7        the funds through some to-be-formed nominee entities and an undisclosed bank
                   8        account.
                   9              48.    To hide the Kerimov Award funds, Mr. Yegiazaryan resorted to his usual
                10          tactics of creating a complex web of offshore entities to conceal the funds, similar to
                11          the scheme he, Artem, and Gogokhia originally employed to defraud Plaintiff Smagin
                12          of his investment. To accomplish this, Mr. Yegiazaryan deployed CTX Treuhand in
                13          Liechtenstein, Defendant CMB Bank in Monaco, and Savannah in Nevis.
                14                49.    First, on May 27, 2015, Mr. Yegiazaryan executed a trust instruments
                15          establishing the “Alpha Trust,” in Liechtenstein. This Trust was established for the sole
                16          purpose of holding the proceeds of the Kerimov Award settlement. Using electronic
                17          means, Mr. Yegiazaryan transmitted the related documents from California to CTX
                18          Treuhand in Liechtenstein. A true and correct copy of the Trust Instrument of the Alpha
                19          Trust is attached hereto as Exhibit 11. CTX Treuhand had crafted the Trust Instrument
                20          such that Mr. Yegiazaryan would retain complete control over the assets, at the same
                21          time, moving the Kerimov Award settlement funds to the Alpha Trust’s “possession”
                22          in name only. Of course, Mr. Yegiazaryan was named as the Alpha Trust’s settlor,
                23          beneficiary, investment advisor, and “Protector.” As the Protector, he had unfettered
                24          power to dismiss the trustee(s) for any reason at any time and to appoint a new
                25          trustee(s)—including even himself. While CTX Treuhand was named as the Alpha
                26          Trust’s initial trustee, Mr. Yegiazaryan retained the power to approve all distributions
                27          and other material actions of the Alpha Trust and its trustee.
                28                50.    Second, in addition to forming the Alpha Trust, Mr. Yegiazaryan and CTX
                                                                       17
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                        CASE NO. ____________________________
        Suite 950                                                                CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1        Treuhand purchased Savannah Advisors, Inc., an off-the-shelf Nevis corporation that
                   2        had been previously formed and was used solely to create additional layers of
                   3        complexity in transactions like this. Savannah Adivsors, which became a wholly-
                   4        owned entity of the Alpha Trust, was created for the sole purpose of acting as a shell
                   5        company that would hold the proceeds of the Kerimov Award settlement, creating
                   6        another layer of entities that Plaintiff Smagin would have to pierce to recover the
                   7        California Judgment.
                   8               51.    Finally, Mr. Yegiazaryan and CTX Treuhand enlisted Defendant CMB
                   9        Bank to establish a bank account in Monaco in the name of Savannah Advisors, which
                10          would accept, hold and shelter the fraudulent transfer of the Kerimov Award settlement
                11          (the “Monaco Account”). As was the case with the Alpha Trust, Mr. Yegiazaryan
                12          retained control over the Monaco Account and CMB Bank granted him signature
                13          authority on behalf of Savannah Advisors, even though he was not an officer or director
                14          of that entity.4
                15                 52.    On June 5, 2015, Mr. Yegiazaryan, CTX Treuhand and Gibson Dunn
                16          transferred $188,146,102.08 of the proceeds from the Kerimov Award settlement from
                17          Gibson Dunn’s client trust account to the Monaco Account held by Savannah Advisors
                18          with CMB Bank. The transfer of funds was performed with the specific intent and for
                19          the purpose of hindering, delaying and defrauding Plaintiff Smagin—who was not made
                20          aware of any of these machinations—and to prevent him from collecting the London
                21          Award and any associated judgment. In return for its services, Gibson Dunn retained
                22          $3 million of the Kerimov Award settlement.
                23                 53.    As evidence of CMB Bank’s complicity in the Yegiazaryan criminal
                24          enterprise, at the time that it opened the Monaco Account CMB Bank was fully aware
                25          that Mr. Yegiazaryan was a Russian fugitive on the Interpol “Most Wanted” (red) list.
                26
                            4
                27            With signatory authority and control over Savannah Advisors, Yegiazaryan has paid tens of
                            millions of dollars to his other creditors out of the Monaco Account (e.g., his lawyers in
                28          Liechtenstein and Cyprus, and criminal accomplice Defendant Gogokhia), but has not paid anything
                            to Plaintiff Smagin.                                18
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                            CASE NO. ____________________________
        Suite 950                                                                    CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1        CMB Bank’s “diligence files” show that it knew Mr. Yegiazaryan was opening the
                   2        Monaco Account to hide his assets and avoid substantial debts to creditors. These files
                   3        reflect that CMB Bank knew of Plaintiff’s 2010 Europark lawsuit and the $87.5 million
                   4        claim against Mr. Yegiazaryan. The files also show that CMB Bank was aware that
                   5        Mr. Yegiazaryan was stripped of his parliamentary immunity by the Russian State
                   6        Duma shortly after Plaintiff Smagin filed his lawsuit, that Mr. Yegiazaryan was later
                   7        indicted by a Moscow district court on charges of large scale fraud in 2011, a judgment
                   8        which also attached Mr. Yegiazaryan’s assets to compensate Plaintiff for the $87.5
                   9        million that Mr. Yegiazaryan embezzled through Europark, and that Mr. Yegiazaryan
                10          had fled to the U.S. to avoid arrest and prosecution. A true and correct copy of relevant
                11          documents from CMB Bank’s due diligence files is attached hereto as Exhibit 12.
                12          Nevertheless, on information and belief, CMB Bank was handsomely paid to join the
                13          Mr. Yegiazaryan’s criminal enterprise as the “bag man,” to wit, the agent that would
                14          hold collect and distribute the proceed of Mr. Yegiazaryan’s illicit scheme(s). In this
                15          regard, CMB Bank did what no other bank that Mr. Yegiazaryan approached would do.
                16          It looked the other way, ignoring the criminal acts committed by Mr. Yegiazaryan and
                17          took his dirty money because it wanted to profit as part of the enterprise; it received the
                18          $188 million into its Monaco branch account.           On information and belief, Mr.
                19          Yegiazaryan stood at the time, and stands to this day, as one of CMB Bank’s largest
                20          and most profitable clients, accounting for approximately 20% of CMB Bank’s annual
                21          holdings.
                22                54.    The formation of the Alpha Trust and Savannah Advisors, and the transfer
                23          of assets to the Monaco Account held with CMB Bank to fund these entities, were not
                24          done for legitimate commercial purposes. Rather, these seemingly legal events and
                25          happenings were in fact done with malice and fraudulent aforethought. They were acts
                26          made with the specific intent of hiding stolen assets and funds from victims and
                27          creditors of Mr. Yegiazaryan. These acts were done with the goal and purpose of
                28          hindering, delaying, or defrauding Plaintiff in violation of, inter alia, California Civil
                                                                       19
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                        CASE NO. ____________________________
        Suite 950                                                                CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1        Code section 3439.04(a)(1) and common law fraudulent conveyance.
                   2              55.    By and before June 5, 2015, Mr. Yegiazaryan, Gibson Dunn, CTX
                   3        Treuhand, and CMB Bank all knew that Mr. Yegiazaryan owed Plaintiff over $84
                   4        million pursuant to the London Award (which amounts have grown over the years to
                   5        $130 million with interest). Likewise, they were all aware (or should have been aware)
                   6        that this Court had issued an asset freeze against Mr. Yegiazaryan to prevent him from
                   7        once again defrauding Plaintiff Smagin by hiding collectible assets/funds (Kerimov
                   8        Award) that the court had ordered frozen and not to be dispersed. They also knew that
                   9        it was only a short matter of time before Plaintiff would obtain a judgment against Mr.
                10          Yegiazaryan in California confirming the London Award in the Enforcement Action.
                11          This Court Issues a Worldwide Injunction, Confirms the London Award and
                12          Enters the California Judgment Against Mr. Yegiazaryan
                13                56.    Upon learning of the Kerimov Award settlement, Plaintiff Smagin applied
                14          to this Court for a worldwide preliminary injunction restraining Mr. Yegiazaryan from
                15          concealing or dissipating the proceeds of the Kerimov Award and settlement. On
                16          September 18, 2015, this Court granted Plaintiff’s motion for an expanded preliminary
                17          injunction accompanied by expedited discovery. The Court stated: “Plaintiff believes
                18          on good authority that Defendant Yegiazaryan has secured a $100 million settlement in
                19          an unrelated case. Afraid that Defendant Yegiazaryan will attempt to conceal the
                20          proceeds of the settlement, Plaintiff asks this Court to issue an expanded preliminary
                21          injunction to prevent Yegiazaryan’s concealment of assets worldwide.” (Preliminary
                22          Injunction, Enforcement Action, ECF 31 at 2.) This Court concluded: “The evidence
                23          demonstrates that Plaintiff Smagin will suffer irreparable harm if the current injunction
                24          is not expanded to encompass Defendant Yegiazaryan’s worldwide reach. . . . Plaintiff
                25          Smagin has provided this Court with testimony from Defendant Yegiazaryan himself
                26          where he admits to using nominees and offshore companies to conceal his assets.” (Id.)
                27          Accordingly, this Court issued a worldwide injunction enjoining and preventing
                28
                                                                      20
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                       CASE NO. ____________________________
        Suite 950                                                               CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1        Yegiazaryan, his agents, and/or any person or entity acting at his direction from
                   2        transferring, concealing, diminishing or dissipating property in an amount up to
                   3        $84,290,064.20. This injunction again included and specifically referenced the funds
                   4        received in satisfaction of the Kerimov Award.
                   5              57.    Unbeknownst to Plaintiff, by the time he filed the September 2015
                   6        application to this Court to expand the stipulated preliminary injunction to include
                   7        worldwide assets, Mr. Yegiazaryan had already settled the Kerimov Award and had
                   8        illegally and improperly taken steps to conceal the proceeds and place them out of reach
                   9        of Plaintiff Smagin by depositing them in the Alpha Trust with the funds deposited in
                10          the CMB Bank account in Monaco, as detailed above.
                11                58.    Plaintiff did not learn of these facts until February 9, 2016, when his ex
                12          parte application to intervene in Mr. Yegiazaryan’s Los Angeles Superior Court divorce
                13          proceedings was granted and Plaintiff was given access to documents improperly filed
                14          under seal in the divorce court. Review of these divorce court documents disclosed that
                15          Mr. Yegiazaryan settled the Kerimov Award while Plaintiff was pursuing enforcement
                16          of the London Award in this Court in May 2015. (See Natalia Tsagalova v. Ashot
                17          Yegiazaryan, LASC Case No. BD595136.)
                18                59.    Plaintiff also learned through a declaration filed by Mr. Yegiazaryan’s wife
                19          in the divorce proceeding that Mr. Yegiazaryan, Suren and other members of their
                20          family had come up with a scheme to hide Ashot’s assets in the U.S. by using shell
                21          companies owned by Suren and other members of Mr. Yegiazaryan’s family. A true
                22          and correct copy of the Declaration of Natalia Tsagalova (“Tsagalova Decl.”) is
                23          attached hereto as Exhibit 13. Specifically, Ms. Tsagalova stated that Mr. Yegiazaryan
                24          and Suren were involved in a complex scheme to funnel millions of dollars into the
                25          United States through various companies, including specifically Clear Voice, Inc., a
                26          company held in Suren’s name. She further explained that, as part of this scheme, Mr.
                27          Yegiazaryan would transfer his assets into Clear Voice’s accounts and, in turn, Clear
                28          Voice would write a check to Mr. Yegiazaryan and his wife every month to pay for the
                                                                      21
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                       CASE NO. ____________________________
        Suite 950                                                               CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1        couple’s expenses under the guise of a loan. Mr. Yegiazaryan’s wife also revealed in
                   2        her sworn declaration that, in late 2014, Mr. Yegiazaryan sold thirteen of the couple’s
                   3        rental properties in the London area for nearly $17 million and had the proceeds of those
                   4        sales transferred into the U.S. through Clear Voice’s bank accounts.
                   5              60.      Significantly, Ms. Tsagalova’s testimony is corroborated by Mr.
                   6        Yegiazaryan’s own testimony in a separate litigation. (Tsagalova Decl. at ¶ 15, Ex. C.)
                   7        In a lawsuit involving Ashot Yegiazaryan in the Southern District of New York, Ashot
                   8        Egiazaryan v. Peter Zalmayev, Case No. 11-CV-02670, Mr. Yegiazaryan testified that
                   9        he transferred $20 million to Suren. (Tsagalova Decl. at ¶ 15, Ex. C.) The federal court
                10          in that case noted Ashot’s connection to Clear Voice, holding there was “clear evidence
                11          that Clear Voice is being used for Ashot’s benefit” and that “Clear Voice is being used
                12          by Ashot to move money around.” (Tsagalova Decl. at ¶ 17, Ex. E.)
                13                61.      On March 17, 2016, this Court granted Plaintiff’s motion for summary
                14          judgment on his petition for confirmation of the London Award. On March 31, 2016,
                15          it entered judgment in favor of Plaintiff and against Mr. Yegiazaryan in the amount of
                16          $92,503,652, which included interest to the date of judgment (defined above as the
                17          “California Judgment”). (See Exhibit 1.)
                18                62.      The Court also granted a Post-Judgment Injunction on the same terms as
                19          before:
                20                      Ashot Yegiazaryan, his agents, and/or any person or entity acting
                21                      under his direction and control shall not take any action to transfer,
                                        assign, conceal, diminish, encumber, hypothecate, dissipate or in
                22                      any way dispose of any proceeds, in an amount up to and including
                23                      $115,629,565, derived by or held for the benefit of Ashot
                                        Yegiazaryan, his agents, nominees, trustees or any person or entity
                24                      acting under his direction and control, in payment, settlement or
                25                      satisfaction of an arbitration award obtained in his arbitration with
                                        Suleyman Kerimov, without prior order of the Court permitting such
                26                      a transfer, including specifically the “Kerimov settlement funds” as
                27                      identified in the Stipulation Re Advance Distribution of Funds
                                        executed by Petitioner and Respondent on July 6, 2015 and filed
                28                      with the Los Angeles Superior Court and any proceeds of or
                                                                         22
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                          CASE NO. ____________________________
        Suite 950                                                                  CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1                    investments made with those funds, including specifically (but not
                   2                    limited to) any funds held by CTX Treuhand AG, Vaduz,
                                        Liechtenstein (under Alpha Trust or otherwise, or any other trustee),
                   3                    with Savannah Advisors Inc., c/o Alpenrose Wealth Management
                   4                    (or any other investment manager) and/or in an account at
                                        Compagnie Monegasque De Banque or in any other bank or
                   5                    financial institution. (Post-Judgment Injunction, Enforcement
                   6                    Action, ECF 90 at pp. 7-8.)

                   7              63.      The award and California Judgment are fully due and payable. There are
                   8        no legal challenges remaining to the substance of the London Award, as Mr.
                   9        Yegiazaryan’s legal challenges have all been rejected.             Moreover, while Mr.
                10          Yegiazaryan initially appealed this Court’s award confirmation and resulting California
                11          Judgment to the Ninth Circuit Court of Appeals, he abandoned all legal challenges to
                12          the award confirmation.
                13
                            Mr. Yegiazaryan and CTX Treuhand Attempt to Block Enforcement of the
                14          California Judgment Through Legal Action in Liechtenstein
                15
                                  64.      In addition to pursuing relief in California, the jurisdiction in which Mr.
                16
                            Yegiazaryan is physically located and living, Plaintiff also commenced an enforcement
                17
                            action in Liechtenstein, the jurisdiction in which the Alpha Trust is located. On
                18
                            February 24, 2016, the Liechtenstein Princely Court confirmed the London Award
                19
                            under the New York Convention and attached Mr. Yegiazaryan’s beneficial interest in
                20
                            the Alpha Trust to prevent him from receiving a distribution from the trust (defined
                21
                            above as the “Liechtenstein Judgment”). All appeals have been exhausted, and the
                22
                            London Award is now a fully enforceable as the Liechtenstein Judgment.
                23
                                  65.      On September 20, 2017, Plaintiff obtained a Turnover Order from this
                24
                            Court requiring that Mr. Yegiazaryan turn over the assets in the Alpha Trust that are
                25
                            under his control to satisfy the California Judgment. (Order Granting Petitioners’
                26
                            Motion for Turnover of Respondent’s Assets, Enforcement Action, ECF 193.) In
                27
                            entering the Turnover Order, the Court found:
                28
                                                                        23
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                         CASE NO. ____________________________
        Suite 950                                                                 CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1
                   2                       There is no dispute that this Court has jurisdiction over Mr.
                                           Yegiazaryan. Nor is there any dispute that Mr. Yegiazaryan has not
                   3                       paid the Judgment. The Award was issued nearly three years ago,
                   4                       and the Judgment is over a year old. The assets of the Alpha Trust
                                           remain within Mr. Yegiazaryan’s reach. Mr. Yegiazaryan has
                   5                       retained control over the trust and may appoint and dismiss trustees
                   6                       at will and even appoint himself as a trustee. (Id. at 1, 3.)

                   7
                                     66.      Instead of complying, Mr. Yegiazaryan appealed. The Ninth Circuit held
                   8
                            that the Turnover Order was premature on the basis that the District Court should wait
                   9
                            for a ruling from the Liechtenstein Supreme Court determining Mr. Yegiazaryan’s
                10
                            authority over the Alpha Trust in the Liechtenstein Action. Mr. Yegiazaryan’s delay
                11
                            tactic worked, but only for a short time. On September 7, 2018, the Liechtenstein
                12
                            Supreme Court ruled in Plaintiff’s favor, holding that Mr. Yegiazaryan had unrestricted
                13
                            control and access to the assets held by the Alpha Trust. Accordingly, he could be
                14
                            compelled to turn over the assets of the Alpha Trust to Plaintiff to satisfy his debts.
                15
                                     67.      Despite the ruling in the Liechtenstein Action, Mr. Yegiazaryan again
                16
                            refused to pay the California Judgment from the assets of the Alpha Trust. On March
                17
                            4, 2019, Plaintiff asked a second time for a turnover order directing Mr. Yegiazaryan to
                18
                            turn over the assets he had hidden in Liechtenstein.              The Court accepted Mr.
                19
                            Yegiazaryan’s argument that he had not exhausted his appellate remedies in
                20
                            Liechtenstein, thus the Court should wait until the Liechtenstein Constitutional Court
                21
                            resolved his limited appeal.
                22
                                     68.      On October 29, 2019, the Liechtenstein Constitutional Court rejected Mr.
                23
                            Yegiazaryan’s appeal. That order, like the one before it, concluded Mr. Yegiazaryan
                24
                            controlled the assets in the Alpha Trust.5
                25
                26          5
                                Specifically, the Court held:
                27               [Mr. Yegiazaryan]’s position as a protector of the Alpha Trust included partial
                                 rights, such as that [Mr. Yegiazaryan] had transferable rights under the trust deed,
                28               such as the right to consent as a protector to various rights and actions of the
                                 trustee: Termination of the trust by the24
                                                                          trustee, to determine the beneficiaries, to
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                            CASE NO. ____________________________
        Suite 950                                                                    CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1        Defendants Lodge a Coordinated, Multi-Jurisdictional Attack to Encumber the
                   2        Alpha Trust

                   3              69.    Recognizing that the Liechtenstein Constitutional Court’s ruling marked
                   4        the end of Mr. Yegiazaryan’s frivolous legal maneuvers to obstruct Plaintiff’s access to
                   5        the Alpha Trust, Mr. Yegiazaryan hatched a scheme to block Plaintiff’s recovery. This
                   6        time, Suren and Gogokhia would file fraudulent claims against him in various
                   7        jurisdictions—claims that Mr. Yegiazaryan would not contest—in order to obtain sham
                   8        judgments that they would seek to enforce against the Alpha Trust to move the funds
                   9        out of Plaintiff’s reach or, at a minimum, encumber the funds. These fabricated and
                10          fraudulent judgments were designed to compete with the Liechtenstein Judgment and
                11          the California Judgment and create chaos in the courts there and in Nevis, where part
                12          of the attack by Suren and Gogokhia took place. These false judgments caused Plaintiff
                13          Smagin to have to file pleadings and present evidence in courts in the U.K.,
                14          Liechtenstein, Monaco, the U.S. (California), and Nevis and incur hundreds of
                15          thousands if not millions of dollars in fees to set the record straight and show these
                16          several courts that the so-called judgments of Suren and Gogokhia were a complete
                17          sham manufactured for the sole purpose of hindering and delaying Plaintiff Smagin’s
                18          enforcement.
                19                70.    But Mr. Yegiazaryan was far from done with his tactical maneuvers
                20          against Plaintiff Smagin. After the attacks/fraudulent judgment efforts of Suren and
                21          Gogokhia failed due to active opposition from Plaintiff, Mr. Yegiazaryan first directed
                22          Defendants Natalia Dozortseva and Murielle Jouniax (together, the “Trustee
                23
                               delegate all rights of the trustee including its (alleged) discretionary power and
                24             to change the provisions of the trust deed. In addition, [Mr. Yegiazaryan] had the
                               sole right to appoint or remove the trustees of the Alpha Trust. In addition, [Mr.
                25             Yegiazaryan] even let the trusts of the Alpha Trust (which he controls) act as
                               asset managers of the trust. . . This execution request clearly states the overall
                26             rights to be seized, namely those of [Mr. Yegiazaryan]as trustor, protector and
                               beneficiary of the Alpha Trust vis-à-vis the party involved. . . [B]ecause of all of
                27             these considerations, [Mr. Yegiazaryan] has been unsuccessful with any of its
                               complaints regarding fundamental rights, so that, according to the assertion, the
                28             individual complaint cannot be accepted.
                                                                       25
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                        CASE NO. ____________________________
        Suite 950                                                                CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1        Defendants”) and later Alexis Gaston Thielen to try and reclaim control of the Alpha
                   2        Trust, Savannah Advisors, and the Monaco Account for Mr. Yegiazaryan. These
                   3        Trustee Defendants falsely held themselves out to be legally appointed trustees of the
                   4        Alpha Trust and sought to intervene in legal proceedings in Nevis and Monaco allegedly
                   5        protecting the interests of the Trust but in actuality seeking to advance only the interests
                   6        of Mr. Yegiazaryan and his criminal enterprise. Similarly, Thielen falsely declared
                   7        himself the Protector of the Alpha Trust. They lied and misrepresented their credentials,
                   8        the nature of the dispute between Plaintiff, Mr. Yegiazaryan, the Alpha Trust and more,
                   9        all with the goal of furthering the Yegiazaryan syndicate and denying victims of the
                10          syndicate the relief and recourse they are due and owed.
                11                71.    Mr. Yegiazaryan also directed Ratnikov to try and block Plaintiff’s ability
                12          to recover his judgment by fraudulently holding himself out as a Russian insolvency
                13          officer and falsely claiming that he has the authority to take over Plaintiff’s enforcement
                14          action against Mr. Yegiazaryan. He also directed Ratnikov to intervene in a Monaco
                15          proceeding under the same fraudulent auspices, which he did, and that intervention
                16          successfully delayed Plaintiff Smagin’s ability to gain access to the Alpha Trust funds
                17          in Monaco.
                18                72.    As part of this coordinated effort: (1) Suren commenced a proceeding
                19          against Mr. Yegiazaryan in the Caribbean Island of Nevis for the assets of the Alpha
                20          Trust, (2) Gogokhia commenced a legal proceeding against Mr. Yegiazaryan in the
                21          United Kingdom for the assets of the Alpha Trust, (3) Dozortseva and Jouniaux sought
                22          to seize control of the Alpha Trust by fraudulently holding themselves out as “trustees”
                23          to the Courts of Nevis and Monaco, (4) Dozortseva enlisted Ryals and Prestige to sow
                24          confusion and give CMB Bank the pretext excuse it needed to refuse to transfer the
                25          funds owned by Savannah Advisors and the Alpha Trust, (5) CMB Bank refused to
                26          acknowledge Plaintiff’s validly appointed trustees of the Alpha Trust and Directors of
                27          Savannah or make any transfer of funds of Savannah as requested by them, (6) Stephan
                28          commenced an action in Liechtenstein seeking to remove Plaintiff’s appointed trustees
                                                                        26
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                         CASE NO. ____________________________
        Suite 950                                                                 CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1        of the Alpha Trust, (7) Ratnikov, in coordination with Mr. Yegiazaryan, Stephan
                   2        Yegiazaryan and Dozortseva, has attempted to intervene in the Enforcement Action,
                   3        Liechtenstein actions and Savannah’s action against CMB Bank in Monaco, asserting
                   4        false claims that he has the right to control Plaintiff’s assets, including his interest in the
                   5        Alpha Trust, and (8) Thielen has fraudulently held himself out as the new “Protector”
                   6        of the Alpha Trust and directed the removal of Plaintiff’s lawfully appointed trustees.
                   7        Defendants Execute a Fraudulent Agreement and Defendant Suren Yegiazaryan
                   8        Files a False Claim Against the Assets of the Alpha Trust in Nevis
                   9               73.    In an attempt to move their tactics to the Caribbean Island of Nevis and
                10          other jurisdictions, Mr. Yegiazaryan, his brother, Artem, and his cousin, Suren,
                11          fabricated a handwritten “agreement,” purportedly entered into on February 20, 2011.
                12          A true and correct copy of the 2011 agreement typewritten in Russian and translated to
                13          English is attached hereto as Exhibit 14.
                14                 74.    Pursuant to the fraudulent and trumped up agreement, Suren supposedly
                15          provided Mr. Yegiazaryan with a “personal loan” to pay for legal and living expenses—
                16          but in an amount no greater than $20 million—in exchange for one-third of the $180
                17          million Kerimov Award settlement. The agreement also purportedly required Mr.
                18          Yegiazaryan to “compensate” Suren for tens of millions of losses caused to Suren by
                19          others that were unrelated to Mr. Yegiazaryan.
                20                 75.    For his part, Artem was purportedly required to “fund necessary legal
                21          procedures, as well as to render, if necessary, any other financial support” to Mr.
                22          Yegiazaryan also in an amount up to $20 million, including expenses in the amount of
                23          €550,000 previously paid by Artem. This “loan” was also in exchange for one-third of
                24          the $180 million Kerimov Award settlement and required Mr. Yegiazaryan to
                25          “compensate” Artem for losses related to “Sofiyskaya Embankment”, another project
                26          with which Mr. Yegiazaryan had no involvement.
                27
                28
                                                                         27
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                           CASE NO. ____________________________
        Suite 950                                                                   CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1              76.    Per the agreement, both Suren and Artem were required to “take part in
                   2        hearings in the court and render other feasible assistance to [Mr. Yegiazaryan].”
                   3              77.    Just days after Plaintiff’s victory in the Liechtenstein Constitutional Court
                   4        in October 2019, Suren filed a sham action in the Eastern Caribbean Supreme Court (St.
                   5        Christopher and Nevis) claiming that he was entitled to $180 million based on the
                   6        fabricated 2011 agreement with Mr. Yegiazaryan (the “Nevis Action”). A true and
                   7        correct copy of Suren’s November 5, 2019 Nevis Claim filing is attached hereto as
                   8        Exhibit 15. Significantly, neither Mr. Yegiazaryan nor Suren ever disclosed this
                   9        purported agreement to Plaintiff prior to the Liechtenstein ruling, nor had Suren or
                10          Artem ever tried to enforce the alleged agreement against Mr. Yegiazaryan. That is
                11          because the agreement is a post-hoc sham concocted to encumber the Alpha Trust. The
                12          “funds” Suren and Artem purportedly provided to Mr. Yegiazaryan were not theirs to
                13          begin with, but were funneled from Mr. Yegiazaryan through his companies and
                14          surrogates for use by him and his syndicate.
                15                78.    When Plaintiff learned of this baseless Nevis Action, he brought a motion
                16          to clarify the Post-Judgment Injunction (“Motion to Clarify”) in the Enforcement
                17          Action, requesting that this Court clarify the scope of the Post-Judgment Injunction and
                18          its application to the coordinated effort between Mr. Yegiazaryan, Artem, and Suren to
                19          encumber the Alpha Trust.       In their Oppositions to the Motion to Clarify, Mr.
                20          Yegiazaryan and Suren fraudulently misrepresented to the Court and Plaintiff that they
                21          were not working together in Nevis and that Mr. Yegiazaryan was opposing the Nevis
                22          Action. But that claim was demonstrably false.
                23                79.    In January 2020, Suren filed an application for default judgment, which
                24          was set for hearing on March 9, 2020. Although Mr. Yegiazaryan represented to this
                25          Court that he was opposing the Nevis Action, Mr. Yegiazaryan did not contest Suren’s
                26          request for default judgment and instead allowed the Nevis Court to enter a $180 million
                27          judgment against him. In addition, Defendants intentionally misrepresented the status
                28          of the Nevis Action and concealed these facts from both Plaintiff and the Court as part
                                                                       28
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                        CASE NO. ____________________________
        Suite 950                                                                CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1        of a calculated effort to circumvent this Court’s order and move the funds out of the
                   2        Alpha Trust before Plaintiff could reach the assets. Indeed, on April 3, 2020, Suren
                   3        took his fraudulently obtained default judgment in the Nevis Action to the Monaco
                   4        Courts and sought a freeze of the Monaco Account held with Defendant CMB Bank.
                   5        Defendant Vitaly Gogokhia’s Files a Fraudulent Claim Against the Assets of the
                   6        Alpha Trust in the United Kingdom
                   7                 80.   At the same time that Suren was pursuing fabricated claims in Nevis,
                   8        Defendant Vitaly Gogokhia, a long-time nominee and convicted accomplice of Mr.
                   9        Yegiazaryan, was pursuing another sham lawsuit against Mr. Yegiazaryan in the U.K.
                10          Like Suren’s bogus Nevis Action, Gogokhia’s claim was based on a fabricated
                11          “agreement” with Mr. Yegiazaryan, but this time Mr. Yegiazaryan and Gogokhia did
                12          not even bother to forge a written document and instead claimed they had an “oral”
                13          agreement to compensate Gogokhia for his purported investments in Mr. Yegiazaryan’s
                14          real estate projects through payments from the Alpha Trust—despite the fact that Mr.
                15          Yegiazaryan had already paid Gogokhia $5 million from the Alpha Trust. As was the
                16          case with Suren’s Nevis Action, Mr. Yegiazaryan did nothing to oppose Gogokhia’s
                17          claim.     Instead, in October 2019 Mr. Yegiazaryan and Mr. Gogokhia entered a
                18          stipulated judgment of £149 million in favor of Gogokhia—an amount that, after
                19          conversion, would equal approximately $180 million, roughly corresponding with the
                20          amount of funds in the Alpha Trust.
                21                   81.   On December 9, 2019, Gogokhia sought to enforce his U.K. stipulated
                22          judgment in Nevis “against” Mr. Yegiazaryan. On March 13, 2020, Gogokhia filed an
                23          ex parte application in Nevis seeking a freeze of Savannah Advisor’s assets held in
                24          Monaco bank accounts, i.e., the Alpha Trust funds. A true and correct copy of
                25          Gogokhia’s March 13, 2020 Freezing Order Affidavit is attached hereto as Exhibit 16.
                26          According to Gogokhia’s pleadings, Mr. Yegiazaryan did not object to his action to
                27          confirm the stipulated judgment in Nevis or freeze the Alpha Trust assets in Nevis
                28
                                                                     29
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                     CASE NO. ____________________________
        Suite 950                                                             CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1        against Savannah Advisors and in Monaco against the Alpha Trust. Gogokhia further
                   2        instructed Defendant CMB Bank that it was not to release any of the funds of the
                   3        Monaco Account to Plaintiff. CMB Bank complied.
                   4              82.    Plaintiff Smagin is not aware of any actions brought by Artem to enforce
                   5        the purported agreement against the Alpha Trust to date; however, despite the Clarifying
                   6        Order, Artem still has not disavowed the agreement, and thus an action by Artem in a
                   7        foreign jurisdiction similar to that brought by Suren in Nevis is possible and could be
                   8        brought at any time.
                   9        Defendants Natalia Dozortseva and Murielle Jouniaux Attempt to Seize Control
                10          of Savannah Advisors and the Alpha Trust Funds to Block Plaintiff’s Efforts to
                            Transfer the Funds to a Liechtenstein-Based Bank
                11
                12                83.    On March 2, 2020, the Princely Court of Liechtenstein issued an order
                13          awarding Plaintiff the power to remove CTX Treuhand as the trustee of the Alpha Trust
                14          and to appoint his own trustees.      The order also authorized Plaintiff to demand
                15          distribution from the Alpha Trust in satisfaction of the Liechtenstein Judgment.
                16          Following this order, Plaintiff nominated two trustees to the Alpha Trust: Rudolf
                17          Schächle and Raphael Näscher. Mr. Yegiazaryan appealed the March 2nd decision, but
                18          his appeal was rejected by the Court of Appeal on September 15, 2020. The only
                19          remaining appeal available to Mr. Yegiazaryan was a limited appeal focusing on
                20          constitutional deprivations (e.g., due process and procedural fairness) to the
                21          Liechtenstein Constitutional Court.
                22                84.    On March 30 and 31, 2020—in direct disregard of the Liechtenstein
                23          court’s multiple orders eliminating Mr. Yegiazaryan’s authority over the Alpha Trust,
                24          and without any authority whatsoever to do so—Mr. Yegiazaryan purported to
                25          “appoint” Artur Airapetov and Defendant Natalia Dozortseva as trustees of the Alpha
                26          Trust by executing two “Instruments of Appointment of Additional Trustees”; he also
                27          attempted to add his children (including Defendant Stephan Yegiazaryan) as
                28          beneficiaries of the Alpha Trust. True and correct copies of the March 30 and 31, 2020
                                                                      30
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                       CASE NO. ____________________________
        Suite 950                                                               CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1        Appointments of Additional Trustee are attached respectively hereto as Exhibit 17 and
                   2        Exhibit 18 respectively.      The Instruments of Appointment were signed by Mr.
                   3        Yegiazaryan and apparently sent to his false-trustee counterparts in France and Russia,
                   4        where the false trustees signed the documents. On April 16, 2020, Mr. Yegiazaryan
                   5        removed Mr. Airapetov due to health reasons and replaced him with Defendant Murielle
                   6        Jouniaux as an additional “appointed” trustee of the Alpha Trust. A true and correct
                   7        copy of the April 16, 2020 Appointment of Additional Trustee is attached hereto as
                   8        Exhibit 19. Dozortseva (together with Jouniaux, the “Trustee Defendants”) thereafter
                   9        filed claims in Nevis seeking to seize control of Savannah Advisors and prevent Plaintiff
                10          from accessing the Alpha Trust assets in the Monaco Account. In so doing, they
                11          radically misrepresented the dispute between Mr. Yegiazaryan and Plaintiff Smagin,
                12          the state of legal affairs as between them, the status and purpose of the relevant entities,
                13          and mischaracterized the legal instruments involved.
                14                85.    Significantly, on April 27, 2020, the Liechtenstein Office of Justice
                15          removed Dozortseva and Airapetov from the Liechtenstein Public Registry following a
                16          finding that Mr. Yegiazaryan lacked the authority to appoint them. As it turns out,
                17          Defendant Jouniaux was never even registered in the Liechtenstein Public Registry as
                18          a trustee of the Alpha Trust. Notwithstanding that removal, the Trustee Defendants
                19          continue to hold themselves out as trustees of the Alpha Trust in Nevis, Liechtenstein
                20          and Monaco.      Moreover, despite knowing that the Trustee Defendants are not
                21          authorized appointees of the Alpha Trust, CMB Bank continued to feign ignorance, take
                22          spurious legal positions, and wrongfully withhold the Monaco Account funds from the
                23          rightful Trustees of the Alpha Trust, as part of Defendants’ scheme to defraud, hide,
                24          and withhold critical funds from Mr. Yegiazaryan’s victims, falsely claiming that it
                25          must do so based on the Trustee Defendants’ obviously fabricated claims. Following
                26          this removal, on July 27, 2020, the Liechtenstein Princely Court commenced an
                27          investigation into Dozortseva on the basis that she was “suspected of having committed
                28          an offence according to sec. 228 par. 1 of the Penal Code” in connection with her
                                                                        31
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                         CASE NO. ____________________________
        Suite 950                                                                 CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1        conduct with regard to the Alpha Trust. Mr. Yegiazaryan and several of his other
                   2        accomplices are similarly under criminal investigation in Liechtenstein.
                   3              86.    On July 20, 2020, Dozortseva filed an ex parte application in the Nevis
                   4        Court seeking an order (1) appointing herself as a director of Savannah Advisors, (2)
                   5        restraining Savannah Advisors’ exercise of authority over its assets and administration
                   6        without her written consent, and (3) permitting her to intervene in an action between
                   7        Savannah Advisors and its registered agent in Nevis, Prestige Trust Company, LTD.
                   8              87.    On July 3, 2020, Dozortseva’s counsel sent a letter to CMB Bank
                   9        instructing it to disregard the instructions of Plaintiff Smagin’s appointed trustees
                10          Schächle and Näscher and not to transfer any Alpha Trust funds held in the Monaco
                11          Account.
                12                88.    On August 5, 2020, knowing the falsehood of Dozortseva’s appointment,
                13          in its Defense and Counterclaims filed in Monaco, CMB Bank relied on Dozortseva’s
                14          July letter as the basis of its refusal to transfer of Alpha Trust funds held in the Monaco
                15          Account. A true and correct copy of the French original and English translation of CMB
                16          Bank’s Defense and Counterclaims is attached hereto as Exhibit 20.
                17          Dozortseva Deploys Prestige and Ryals to Impede Savannah Advisors and Block
                18          the Lawful Transfer of Alpha Trust Funds from CMB Bank
                19                89.    On July 2, 2020, Prestige sent a letter, executed by H. Edward Ryals, to
                20          CMB Bank. The July 2, 2020 letter stated that Ryals “[understood] there was a legal
                21          dispute over” the Alpha Trust funds held by Savannah Advisors and had “been directed
                22          to ask that we place a hold on the change of directors until the court solves the dispute
                23          between the parties.” A true and correct copy of July 2, 2020 Letter is attached hereto
                24          as Exhibit 21. On information and belief, this letter was sent as a deliberate falsehood
                25          and was sent as part of Mr. Yegiazaryan’s scheme to defraud the court, delay the legal
                26          proceedings, and further the goals and purpose of the Yegiazaryan syndicate.
                27
                28
                                                                       32
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                        CASE NO. ____________________________
        Suite 950                                                                CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1              90.      Also on July 2, 2020, Stevyn Bartlette, managing director of Prestige,
                   2        emailed Walkers Global, counsel to Savannah Advisors, stating that he had received
                   3        “alarming news” that Dozortseva and Mr. Yegiazaryan were requesting to be added as
                   4        directors of Savannah Advisors, and asked, “Who are these people?” A true and correct
                   5        copy of July 2, 2020 Email is attached hereto as Exhibit 22.
                   6              91.      On July 15, 2020, a second letter, also executed by Ryals and sent on behalf
                   7        of Prestige, was sent to CMB Bank. This letter stated: “It is our position that the
                   8        underlying litigation in Liechtenstein and Nevis should decide who are the officers and
                   9        directors of Savannah Advisors, Inc. It is our view that the Certificate of Incumbency
                10          appointing directors on the 31st of March 2020 should not be used for the purpose of
                11          bank signatory accounts in the name of the company until the courts in Liechtenstein
                12          and Nevis have ruled on the issue.” A true and correct copy of July 15, 2020 Letter is
                13          attached hereto as Exhibit 23. On information and belief, this letter was sent as a
                14          deliberate falsehood and was sent as part of Mr. Yegiazaryan’s scheme to defraud the
                15          court, delay the legal proceedings, and further the goals and purpose of the Yegiazaryan
                16          syndicate.
                17                92.      A declaration filed by Dozortseva in Nevis and a series of communications
                18          attached to Dozortseva’s filings in Nevis—true and correct copies of which are attached
                19          hereto as Exhibit 24 and Exhibit 25, respectively—demonstrate that the July 2, 2020
                20          and July 15, 2020 letters were procured through the efforts of Dozortseva and her
                21          counsel, and, on information and belief, they were sent at the request of the Yegiazaryan
                22          syndicate for its benefit:
                23                      a. On May 15, 2020, counsel for Dozortseva sent a letter to Prestige, asserting
                24                         that “after the dismissal of CTX by Mr. Smagin, [Mr. Yegiazaryan] was
                25                         entitled to appoint new trustees” and that “the appointment of Mr. Schachle
                26                         and Mr. Nascher by Mr. Smagin is not valid in our opinion[.]” The letter
                27                         further states that for these reasons, Prestige must “refrain from any actions
                28
                                                                         33
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                          CASE NO. ____________________________
        Suite 950                                                                  CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1                       with regard to the assets, shares and management of Savannah without
                   2                       explicit consent of our client[.]”
                   3                    b. On July 1, 2020, Dozortseva contacted Kevin Wessell of General
                   4                       Corporate Services, Inc., whom she believed was a representative of
                   5                       Prestige, and requested to speak to him about Prestige. Sometime shortly
                   6                       thereafter, Dozortseva had a conference call with Mr. Wessel in which she
                   7                       informed him that Savannah Advisors’ directors were not properly
                   8                       appointed. (See Exhibit 22.)
                   9                    c. On July 2, 2020, Dozortseva sent an email to Mr. Wessell, Mr. Bartlette,
                10                         and Dozortseva’s counsel in Nevis, Monaco, and Liechtenstein, in which
                11                         she thanked Mr. Wessell for the conference call and his affirmation that
                12                         Prestige is “a firm that always complies with the law and would never
                13                         assist the fraudulent party.” Dozortseva also stated that she intends to file
                14                         an ex parte application in Nevis and requested that Mr. Wessell send her
                15                         the “exact names of current shareholders of Savannah Advisors Inc.” to
                16                         bring before Nevis court.
                17                      d. On July 2, 2020, Mr. Wessell sent an email to Mr. Bartlette, Dozortseva,
                18                         and an unknown party at trustcontact15@gmail.com appearing to attach
                19                         the trustee appointments of Jouniaux and Dozortseva and stating: “Here is
                20                         the very request to urgently add the new directors to Savannah Advisors.”
                21                      e. On July 15, 2020 (the same date reflected on the second letter sent by
                22                         Ryals), Ryals sent an email to Dozortseva: “As discussed, please find
                23                         attached the correspondence that we discussed.”
                24                93.      On July 21, 2020, Walkers Global sent a letter to Prestige, informing it that
                25          CMB Bank notified Savannah Advisors that it received the July 2, 2020 from Ryals and
                26          that, as a result of the letter, CMB Bank placed a freeze on Savannah Advisors’ account
                27          holding the Alpha Trust funds. Walkers also reminded Prestige of its duties as an agent
                28          of Savannah Advisors and demanded that Prestige execute a letter to CMB Bank
                                                                          34
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                          CASE NO. ____________________________
        Suite 950                                                                  CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1        correcting the false information contained in the July 2, 2020 letter. A true and correct
                   2        copy of July 21, 2020 Letter is attached hereto as Exhibit 26.
                   3              94.    On July 28, 2020, Mr. Bartlette emailed Savannah Advisors, informing it
                   4        that Prestige does not take responsibility for the false letter:
                   5
                                         As indicated, we have nothing to do with the letter submitted to
                   6
                                         the bank and we would not take any responsibility for that. Also,
                   7                     the contents of that letter would suggest that the bank did not act
                                         professional as a bank should. How can someone just submit a
                   8
                                         letter like this with no supporting documents, and the bank
                   9                     accepts that? We would not take responsibility for the bank
                                         taking such decision.
                10
                11
                                  95.    Mr. Bartlette agreed to draft a correction letter explaining that the July 2,
                12
                            2020 letter to CMB Bank was fraudulent, but informed Savannah Advisors that there
                13
                            would be a “fee” for this correction. A true and correct copy of July 28, 2020 Email is
                14
                            attached hereto as Exhibit 27.
                15
                                  96.    Despite Prestige’s agreement to provide a corrective letter, Dozortseva and
                16
                            her counsel continued to put pressure on Ryals. On August 4, 2020, Dozortseva’s
                17
                            attorney, Natasha Grey, requested that Ryals “issue fresh correspondence” detailing
                18
                            Dozortseva’s understanding that Ryals “would have issued some documentation prior
                19
                            to Nevis court proceedings being filed - namely, a fresh directors register and certificate
                20
                            of incumbency, that the named directors (JGT Treuuntemehmen reg. and Silvio Vogt)
                21
                            has no powers to act on behalf of Savannah Advisors Inc., and that both of these
                22
                            documents cannot be relied on by any party.”
                23
                                  97.    On August 4, 2020, Mr. Ryals responded to Ms. Grey’s email: “This will
                24
                            confirm that I wrote and executed the July 15, 2020 letter that is attached to your email.
                25
                            I am also aware that there is ongoing litigation in several jurisdictions.” A true and
                26
                            correct copy of August 4, 2020 Email is attached hereto as Exhibit 28.
                27
                28
                                                                         35
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                          CASE NO. ____________________________
        Suite 950                                                                  CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1        The Court Finds that Mr. Yegiazaryan, Suren, Artem, Gogokhia and Mr.
                   2        Yegiazaryan’s Trustees Were Acting in Concert to Prevent, Hinder or Delay
                            Plaintiff’s Judgment
                   3
                   4              98.      On April 1, 2020, this Court issued its order on Plaintiff’s Motion to
                   5        Clarify the scope of the Court’s post-judgment injunction (the “Clarifying Order”).
                   6        (Enforcement Action, ECF 245.) The Court found that Mr. Yegiazaryan, Artem, Suren,
                   7        and Gogokhia were acting in concert and must cease their actions to prevent, hinder and
                   8        delay Plaintiff’s ability to collect on the assets of the Alpha Trust:
                   9
                10                      Mr. Yegiazaryan, his cousin Suren Yegiazaryan, his brother Artem
                                        Yegiazaryan, Vitaly Gogokhia, the trustees of the Alpha Trust and
                11                      any others acting on behalf of Mr. Yegiazaryan, directly or
                12                      indirectly, including but not limited to attorneys or nominees for
                                        each of these parties must immediately cease all actions in Nevis or
                13                      any other jurisdiction that would prevent, hinder, or delay Mr.
                14                      Smagin’s ability to collect on the assets of the Alpha Trust pursuant
                                        to the current and forthcoming orders of the Liechtenstein Court or
                15                      this Court.
                16                      To the extent any such enforcement actions have already begun,
                17                      they must be immediately stopped and any funds held by or on
                                        behalf of Suren Yegiazaryan or Judgment Debtor Yegiazaryan must
                18
                                        be immediately returned to the Monaco Bank Account of Savannah
                19                      Advisors, or any other location, from which they came. (Clarifying
                                        Order, Enforcement Action, ECF 245 at 8.)
                20
                21                99.      Based on Defendants’ ongoing violations of the Post-Judgment Injunction,
                22          on July 9, 2020 this Court issued another order imposing additional restrictions on
                23          Defendants:
                24
                25                      The Court . . . prohibits Defendant, or his trustees, associates,
                                        attorneys or agents, from making or attempting to make any further
                26
                                        modifications to the Alpha Trust, including but not limited to the
                27                      addition or substitution of trustees or beneficiaries, without first
                                        obtaining this Court’s approval. It likewise prohibits Defendant
                28
                                                                        36
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                         CASE NO. ____________________________
        Suite 950                                                                 CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1                  from making any attempt to alter or amend the administration of
                   2                  either the company Savannah Advisors or the Monaco bank account,
                                      or from taking any further actions with respect to those entities,
                   3                  without this Court’s approval. To the extent that any such acts are in
                   4                  progress, they must be stopped.

                   5        The Court Finds Mr. Yegiazaryan in Contempt of Court
                   6
                                  100. As a result of Dozortseva’s attempt to intervene in Nevis, on September
                   7
                            16, 2020, this Court found Mr. Yegiazaryan in contempt of the July 9 and April 1 Orders
                   8
                            (“Contempt Order”). (Enforcement Action, ECF 315.) Pursuant to the Contempt
                   9
                            Order, Mr. Yegiazaryan was required to order Dozortseva to withdraw her application
                10
                            and related filings seeking to intervene Nevis “or elsewhere seeking relief related to the
                11
                            Alpha Trust and/or Savannah Advisors.” (ECF 315 at 6.) In the event Dozortseva failed
                12
                            to comply, Mr. Yegiazaryan was required to remove her as a trustee. Failure to provide
                13
                            the Court with proof of compliance within seven days would result in the issuance of
                14
                            sanctions in the amount of $2,000 a day.
                15
                                  101. Following the Contempt Order, Dozortseva refused to withdraw her action
                16
                            in Nevis and, in violation of the order, Mr. Yegiazaryan did not remove Dozortseva.
                17
                            Instead, on September 23, 2020, Mr. Yegiazaryan falsely claimed that he was too ill to
                18
                            sign a document removing her. (Enforcement Action, ECF 320.) In an attempt to
                19
                            bolster this story, on September 29, 2020, Mr. Yegiazaryan submitted to the Court a
                20
                            falsified or altered “doctor’s note” from Dr. Julia Sverdlova of Medistar, Inc. purporting
                21
                            to support of his claims of illness. (Enforcement Action, ECF 326-1, 326-2.)
                22
                                  102. Believing that the “doctor’s note” was forged, on October 7, 2020, Plaintiff
                23
                            served Mr. Yegiazaryan with notice that Plaintiff would be taking the deposition of Dr.
                24
                            Sverdlova and requesting that she produce documents relating to her purported
                25
                            treatment of Mr. Yegiazaryan’s alleged medical emergency pursuant to a deposition
                26
                            subpoena.    Plaintiff believes that Mr. Yegiazaryan, upon receiving notice of the
                27
                            subpoena, knowingly used intimidation, threats, or corrupt persuasion to influence Dr.
                28
                                                                       37
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                        CASE NO. ____________________________
        Suite 950                                                                CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1        Sverdlova, a witness residing in California, to avoid service of the subpoena with the
                   2        intent to delay or prevent her from providing documentary and testimonial evidence in
                   3        connection with the Enforcement Action. Sverdlova now claims she has a medical
                   4        condition that prevents her from being deposed.
                   5              103. Despite apparently no longer suffering from any purported medical
                   6        emergencies, Mr. Yegiazaryan still has not removed Dozortseva as a “trustee” of the
                   7        Alpha Trust. Dozortseva has continued to interfere with the proceedings in Nevis and
                   8        Monaco along with Ratnikov.
                   9        Mr. Yegiazaryan Purports to Appoint Thielen as “Protector” of the Alpha Trust
                10                104. Although Mr. Yegiazaryan represented to the Court on September 23,
                11          2020 that he was too ill to execute a document removing Dozortseva as a trustee, that
                12          very same day he executed a Notice of Transfer of Powers of the Alpha Trust purporting
                13          to appoint Defendant Alexis Gaston Thielen as Protector of the Alpha Trust, despite
                14          having no authority whatsoever to do so. Thus, not only were his representations to the
                15          Court regarding his inability to sign documents removing Dozortseva demonstrably
                16          false, but, even in the face of contempt sanctions, he has continued to further his scheme
                17          to hinder, delay and defraud Plaintiff. A true and correct copy of the September 23,
                18          2020 Notice of Transfer of Powers of the Alpha Trust Instrument is attached hereto as
                19          Exhibit 29.
                20                105. On October 28, 2020, Defendant Thielen executed an Instrument of
                21          Removal, purporting to remove the Trustees Schächle and Näscher for failing to “act
                22          unanimously” with Dozortseva and Jouniaux. A true and correct copy of the Instrument
                23          of Removal is attached hereto as Exhibit 30.
                24          CMB Bank Knowingly Perpetuates Defendants’ Fraud
                25
                                  106. On July 3, 2020, Plaintiff’s legally appointed directors of Savannah
                26
                            Advisors directed CMB Bank to transfer the assets of the Alpha Trust from the Monaco
                27
                            Account at CMB Bank to a Liechtenstein account of Savannah Advisors. Rather than
                28
                                                                       38
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                        CASE NO. ____________________________
        Suite 950                                                                CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1        complying with the request, CMB Bank schemed with Mr. Yegiazaryan to hinder, delay
                   2        or defraud Plaintiff in the collection of and execution on his $92 million judgment. This
                   3        makes sense, of course, because CMB Bank was selected by Mr. Yegiazaryan precisely
                   4        for its willingness to defy fair and reasonable banking practices, to collaborate with Mr.
                   5        Yegiazaryan to further his criminal syndicate, and to benefit financially by participating
                   6        in his fraudulent schemes and hiding of assets and funds.
                   7              107. In furtherance of Defendants’ scheme, CMB Bank refused to make any
                   8        transfer of funds to Liechtenstein on the basis that Suren, Gogokhia and Dozortseva
                   9        also had claims pending against the Monaco Account’s assets. CMB Bank was fully
                10          aware that these claims were false and fraudulent, as evidenced by the numerous
                11          notifications of such provided to CMB Bank, including orders from several courts
                12          (including this court). However, for pretextual purposes, CMB Bank relied on the
                13          bogus claims of Mr. Yegiazaryan and his nominees to refuse to release the funds, and
                14          that forced Trustees Schächle and Näscher to order the Directors of Savannah to
                15          commence the Monaco Action against CMB Bank.
                16                108. All of CMB Bank’s actions (among others) evidence its notice and
                17          knowledge that its receipt of the Kerimov Award proceeds and its subsequent retention
                18          of those funds for the benefit of Mr. Yegiazaryan and the syndicate were fraudulent.
                19          Despite having this knowledge, CMB Bank created the Monaco Account and accepted
                20          payment from Mr. Yegiazaryan and Gibson Dunn in an effort to obstruct Plaintiff’s
                21          ability to reach the funds in satisfaction of the London Award and the subsequent
                22          California Judgment. It continues to follow Mr. Yegiazaryan’s instructions, and those
                23          of his nominees, by exchanging full information and documents with Mr. Yegiazaryan,
                24          Dozortseva and others on their behalf, and refusing to release the funds to Savannah
                25          Advisors with absolutely no basis and based on claims that it knows to be false and
                26          fraudulent. Indeed, CMB Bank refuses to send even simple account statements to the
                27          legally appointed directors of Savannah Advisors, but still sends these statements to
                28
                                                                       39
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                        CASE NO. ____________________________
        Suite 950                                                                CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1        CTX Treuhand, the former directors, despite the fact that CTX Treuhand has confirmed
                   2        in writing that Schächle and Näscher were the new directors of Savannah Advisors.
                   3        Defendant Stephan Yegiazaryan Asserts a Fraudulent Claim to Remove
                   4        Plaintiff’s Appointed Trustees in Liechtenstein
                   5              109. On August 5, 2020, well after the Court ordered Suren and Gogokhia to
                   6        cease their actions, Stephan Yegiazaryan—Ashot Yegiazaryan’s son and purported
                   7        discretionary beneficiary of the Alpha Trust—filed a fraudulent “Report” in the
                   8        Princely Court of Justice in Liechtenstein seeking to remove Trustees Schächle and
                   9        Näscher as trustees of the Alpha Trust and prohibit them from transferring any of the
                10          assets from the Monaco Account. A true and correct copy of the German original and
                11          English translation of the August 5, 2020 Report is attached hereto as Exhibit 31.
                12          Stephan’s Report was filed in furtherance of Defendants’ scheme to hinder, delay or
                13          defraud Mr. Yegiazaryan’s creditors.
                14                110. On August 24, 2020, the Liechtenstein Court rejected Stephan’s requests
                15          and ordered him to reimburse Plaintiff and Trustees Schächle and Näscher for their
                16          costs of litigation. A true and correct copy of the German original and English
                17          translation of the August 24, 2020 Ruling is attached hereto as Exhibit 32.
                18
                            Defendant Ratnikov Evgeny Nikolaevich Injects Himself into the Enforcement
                19          Action, Liechtenstein Action and Monaco Action
                20
                                  111. On August 20, 2020, the Arbitrazh [State Commercial] Court of Moscow
                21
                            (“Moscow Commercial Court”) commenced a debt restructuring process against
                22
                            Plaintiff and appointed Ratnikov as financial manager of the proceedings (Case No.
                23
                            А40-17597/20-4-36 Ф). The approximately $15 million in debts at issue in the
                24
                            proceedings—primarily outstanding loans granted to Plaintiff to fund attorneys’ fees
                25
                            during the LCIA litigation—arose out Plaintiff decades years-long effort to recover on
                26
                            the London Award and resulting California and Liechtenstein judgments and to protect
                27
                            the Alpha Trust funds against attacks from Mr. Yegiazaryan and his associates.
                28
                                                                      40
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                      CASE NO. ____________________________
        Suite 950                                                              CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1              112. The debt restructuring phase of Russian bankruptcy proceedings is the first
                   2        phase of a two-stage proceeding. During this stage, Plaintiff is not declared bankrupt
                   3        and Ratnikov is not entitled to dispose of Plaintiff’s assets or take over legal proceedings
                   4        or Judgments Plaintiff Smagin is bringing or pursuing.
                   5              113. On information and belief, Ratnikov is colluding with Mr. Yegiazaryan to
                   6        try to reduce or nullify his debt and judgments to Plaintiff Smagin. They are conspiring
                   7        together by sharing information and working in tandem together for the improper
                   8        purpose of delaying and hindering Plaintiff’s enforcement efforts. On September 7,
                   9        2020, Ratnikov, in collusion with Mr. Yegiazaryan, sent a “notification” letter to CMB
                10          Bank (“Notification Letter”) requesting that CMB Bank prevent any transfer of the
                11          Alpha Trust funds by Plaintiff, on his behalf, or in his favor and “impose a ban on the
                12          disposal of the funds of the Alpha Trust” by Plaintiff. The question must be asked, why
                13          would Ratnikov, a supposed financial manager who claims to be trying to deal with
                14          debt of Plaintiff Smagin that is estimated at $15 million try to stop or block Smagin
                15          from recovering over $100 million in funds from the Alpha Trust, an amount that could
                16          easily cover the debt he is supposedly addressing? The answer is that Ratnikov is not a
                17          bona fide, impartial financial manager. Rather, he is an agent of Mr. Yegiazaryan’s
                18          enterprise working to impede Plaintiff Smagin’s debt collection. A true and correct
                19          copy of the French original and English translation of the Notification Letter of
                20          Ratnikov to CMB, which were attached to Dozortseva’s Nevis Filing, is attached hereto
                21          as Exhibit 33. As evidence of Ratnikov’s collusion with the Yegiazaryan syndicate, on
                22          September 7, 2020, Ratnikov emailed his Liechtenstein intervention papers to Mr.
                23          Yegiazaryan’s counsel in advance of his submission to the Liechtenstein courts. A true
                24          and correct copy of the September 7, 2020 Ratnikov Email is attached hereto as Exhibit
                25          34.
                26                114. In addition, Ratnikov is over-stating his credentials to delay and excuse
                27          critical court proceedings that Plaintiff Smagin is pursuing to recover the Liechtenstein
                28          Judgment and California Judgment. For example, on September 8, 2020, counsel for
                                                                        41
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                         CASE NO. ____________________________
        Suite 950                                                                 CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1        Ratnikov informed the Court in the Enforcement Action via email that Ratnikov
                   2        intended to intervene in the action to supplant Plaintiff in the case and assume his rights
                   3        to recover on the California Judgment. Ratnikov’s counsel also falsely claimed that
                   4        Ratnikov is an insolvency offer and that Plaintiff had been deemed bankrupt by the
                   5        Russian courts.    Less than twenty minutes later, counsel sent a follow-up email
                   6        acknowledging that the bankruptcy proceedings are in the early stages, but still asserted
                   7        that “a claim to declare Mr. Smagin insolvent has been found to be justified.” A true
                   8        and correct copy of the September 8, 2020 Ratnikov Emails is attached hereto as
                   9        Exhibit 35.
                10                115. On September 11, 2020, Ratnikov filed a Request for Interruption in the
                11          Liechtenstein courts to replace Plaintiff in Plaintiff’s pending action to enforce the
                12          Liechtenstein Judgment against the Alpha Trust.
                13                116. On September 14, 2020, Ratnikov filed a Motion to Intervene in the
                14          Enforcement Action. (Intervention Motion, Enforcement Action, ECF 312.) Ratnikov
                15          argued that intervention was necessary to “monitor” and “consent to” Plaintiff’s
                16          transactions, despite the fact that there are no transactions before the Court or pending
                17          in the Enforcement Action. Ratnikov also claimed that he may be required to sell
                18          Plaintiff’s rights under the London Award, even though he admitted he had no such
                19          authority at this time.
                20                117. On September 18, 2020, Dozortseva attached Ratnikov’s Notification
                21          Letter to a filing she made in Nevis. On information and belief, Mr. Yegiazaryan put
                22          the Ratnikov Notification Letter in Dozortseva’s hands as part of his coordination of
                23          the enterprise efforts to thwart Plaintiff Smagin.
                24                118. On September 24, 2020, in a filing in the Monaco Action, CMB Bank cited
                25          Ratnikov’s Notification Letter as a reason why it should not turn over the Alpha Trust
                26          funds to Savannah.
                27                119. In a further effort coordinated by Mr. Yegiazaryan, on September 30, 2020,
                28          Ratnikov appeared with Dozortseva in the Monaco Action seeking to intervene in that
                                                                       42
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                        CASE NO. ____________________________
        Suite 950                                                                CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1        case and urging the Court to freeze the assets of the Alpha Trust so that Plaintiff could
                   2        not reach them.
                   3              120. On October 5, 2020, Ratnikov filed a declaration in the Monaco Action
                   4        seeking to intervene on these bases. A true and correct copy of French original and
                   5        English translation of Ratnikov’s October 5, 2020 Monaco Action Declaration is
                   6        attached hereto as Exhibit 36.
                   7              121. On October 15, 2020, Ratnikov’s counsel sent a letter to Trustees Schächle
                   8        and Näsche Rudolf stating that, at this stage in the bankruptcy proceedings, Ratnikov
                   9        “is obliged to control the assets of [Plaintiff] and his (intended) asset dispositions.”
                10          Ratnikov’s counsel further informed the Trustees that the transfer of the Alpha Trust
                11          assets from Monaco to Liechtenstein is “illegal” and threatened the Trustees—claiming
                12          they will be “held accountable” if such transfers are made. A true and correct copy of
                13          the German original and English translation of the Trustee Letter is attached hereto as
                14          Exhibit 37.
                15                122. It is apparent from his filings and appearances that Ratnikov is privy to
                16          nonpublic information regarding the litigation between Mr. Yegiazaryan and Plaintiff
                17          and relating to the Alpha Trust and that he came about these documents and this
                18          information from Mr. Yegiazaryan. Notably, the dockets in Liechtenstein and Monaco
                19          are not open to the public, and therefore Ratnikov must have been informed of those
                20          proceedings by a party to the proceedings or someone with knowledge thereof. On
                21          information and belief, it was through Mr. Yegiazaryan. Further, in the Monaco Action,
                22          Ratnikov produced copies of the London Award and the Liechtenstein Court’s March
                23          2, 2020 ruling, which were not publicly filed and are not in Plaintiff’s possession. These
                24          documents could only have been provided to Ratnikov by Mr. Yegiazaryan.
                25                123. On October 7, 2020, Ratnikov’s counsel emailed a letter to Plaintiff
                26          Smagin’s counsel stating that he was aware that Mr. Yegiazaryan had deposited $12,000
                27          in contempt sanctions in a client trust account with Plaintiff’s counsel. Again, this
                28          information was not public and the only way Ratnikov could have obtained it is from
                                                                       43
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                        CASE NO. ____________________________
        Suite 950                                                                CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1        Mr. Yegiazaryan or his counsel. A true and correct copy of the October 7th Letter is
                   2        attached hereto as Exhibit 38.
                   3              124. On October 15, 2020, Ratnikov’s counsel sent an additional letter to
                   4        counsel for Plaintiff Smagin claiming that Plaintiff’s counsel could not continue to
                   5        represent him and asserting, without any basis, that Mr. Yegiazaryan was now subject
                   6        to Russian bankruptcy proceedings that prevented Plaintiff from recovering from Mr.
                   7        Yegiazaryan. A true and correct copy of the October 15th Letter is attached hereto as
                   8        Exhibit 39. However, there is no legitimate basis for this claim and, what is more,
                   9        Ratnikov’s position directly contradicts his assertion that he is a purported insolvency
                10          officer acting for the benefit of Plaintiff’s creditors in Russia. Indeed, as noted above,
                11          if he was acting in the interest of such creditors, he would do everything in his power
                12          to assist Plaintiff in recovering the judgment from Mr. Yegiazaryan to pay those
                13          creditors, not obstruct Plaintiff’s ability to enforce his judgment. This is, of course,
                14          because he is not a legitimate agent of the Russian court as he holds himself out to be,
                15          but rather is yet another agent in Mr. Yegiazaryan’s army of nominees; Ratnikov is
                16          supporting the fraudulent scheme and takes instructions from Mr. Yegiazaryan and acts
                17          for the benefit of Mr. Yegiazaryan’s enterprise.
                18                125. On November 9, 2020, this Court denied Ratnikov’s motion to intervene
                19          for failure to comply with Chapter 15 of the Bankruptcy Code. (Enforcement Action,
                20          ECF 346.)
                21                126. All of Ratnikov’s conduct—including fraudulently holding himself out as
                22          the insolvency officer for Plaintiff Smagin, making misrepresentations to this Court
                23          about the status of the bankruptcy proceedings in Russia and his role in such
                24          proceedings, attempting to intervene in Plaintiff’s Enforcement Action, Liechtenstein
                25          court proceedings and the Monaco Action and misrepresentations to Plaintiff—was
                26          done with the intent to further Defendants’ scheme to hinder, delay and defraud Plaintiff
                27          and this Court.
                28
                                                                       44
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                        CASE NO. ____________________________
        Suite 950                                                                CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1                                    FIRST CLAIM FOR RELIEF
                               (Federal Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §
                   2
                                                   1962(c) — Against all Defendants)
                   3              127. Plaintiff realleges and incorporates herein by reference each and every
                   4        allegation set forth in paragraphs 1 through 144, inclusive, as set forth above.
                   5              128. Ashot Yegiazaryan, Suren, Artem, Gogokhia, Stephan, Dozortseva,
                   6        Jouniaux, Ratnikov, Thielen, CMB Bank, Prestige, and Ryals are each a “person,”
                   7        within the meaning of 18 U.S.C. §§ 1961(3) because each Defendant is capable of
                   8        holding, and does hold, “a legal or beneficial interest in property.”
                   9              129. Defendants’ conduct constitutes a “pattern” of racketeering activity under
                10          18 U.S.C. § 1961(5) because their activities include at least two acts of racketeering
                11          activities in the past 10 years, including, but not limited to, the following acts:
                12                    f. Ashot Yegiazaryan fraudulently created the Alpha Trust and Savannah
                13                       Advisors by executing instruments in California that he transmitted to
                14                       CTX Truehand in Liechtenstein using transmissions in interstate or foreign
                15                       commerce.
                16                    g. Suren Yegiazaryan initiated a fraudulent lawsuit in Nevis against Ashot
                17                       Yegiazaryan and Savannah from California based on forged documents in
                18                       Eastern Caribbean Supreme Court (St. Christopher and Nevis) using
                19                       transmissions in interstate or foreign commerce.
                20                    h. Ashot Yegiazaryan intentionally filed documents with this Court in the
                21                       Enforcement Action containing material misrepresentations and false
                22                       statements, including, for example, that Mr. Yegiazaryan was contesting
                23                       the Nevis Action, to deceive the Court using transmissions in interstate or
                24                       foreign commerce.
                25                    i. Suren Yegiazaryan submitted his fraudulently obtained default judgment
                26                       in the Nevis Action to the Monaco Courts and sought a freeze of Monaco
                27
                28
                                                                        45
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                         CASE NO. ____________________________
        Suite 950                                                                 CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1           Account held with Defendant CMB Bank using transmissions in interstate
                   2           or foreign commerce.
                   3        j. Ashot Yegiazaryan and Gogokhia entered a fraudulent stipulated judgment
                   4           against Mr. Yegiazaryan and in favor of Gogokhia in the United Kingdom
                   5           using transmissions in interstate or foreign commerce, on which they
                   6           subsequently sought to enforce that stipulated judgment against Savannah
                   7           through a sham lawsuit in Nevis.
                   8        k. Vitaly Gogokhia filed a fraudulent ex parte application in Nevis seeking a
                   9           freeze of Savannah Advisor’s assets held in Monaco bank accounts, i.e.,
                10             the Alpha Trust funds using transmissions in interstate or foreign
                11             commerce. Vitaly Gogokhia further instructed Defendant CMB Bank that
                12             it was not to release any of the funds of the Monaco Account to Plaintiff.
                13          l. Ashot Yegiazaryan fraudulently appointed Defendant Trustees and
                14             Thielen to “administer” the Alpha Trust using transmissions in interstate
                15             or foreign commerce.
                16          m. Defendant Trustees and Ashot Yegiazaryan procured fraudulent letters
                17             from Ryals and Prestige to hinder Savannah Advisors’ efforts to transfer
                18             the Alpha Trust funds from its account with CMB Bank in Monaco using
                19             transmissions in interstate or foreign commerce.
                20          n. Ashot Yegiazaryan submitted forged or altered documents to this Court in
                21             the form of a letter from Dr. Julia Sverdlova in an attempt to deceive the
                22             Court with regard to his failure to comply with the Court’s Contempt Order
                23             using transmissions in interstate or foreign commerce.
                24          o. Ashot Yegiazaryan knowingly used intimidation, threats, or corrupt
                25             persuasion to influence Dr. Sverdlova, a witness residing in California, to
                26             avoid service of the subpoena with the intent to delay or prevent her from
                27             providing documentary and testimonial evidence in connection with the
                28             Enforcement Action.
                                                            46
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                             CASE NO. ____________________________
        Suite 950                                                     CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1                 p. Ratnikov intervened in Monaco, Liechtenstein, and this Court, using
                   2                     transmissions in interstate or foreign commerce, fraudulently holding
                   3                     himself out as a Russian insolvency officer and falsely claiming that he has
                   4                     the authority to take over Plaintiff’s enforcement action against Mr.
                   5                     Yegiazaryan.
                   6                 q. Defendant Trustees intervened in Monaco using transmissions in interstate
                   7                     or foreign commerce to confuse the court and support CMB Banks efforts
                   8                     to deny Savannah Advisors to exercise its control over its funds held
                   9                     therein.
                10                130. Savannah Advisors is a legal entity and constitute the “enterprise,” within
                11          the meaning of 18 U.S.C. §§ 1961(4) & 1962(c). At all relevant times, Ashot
                12          Yegiazaryan, Suren, Artem, Gogokhia, Stephan, Dozortseva, Jouniaux,              Thielen,
                13          Prestige and Ryals conducted, participated in, engaged in, and operated and managed
                14          (directly or indirectly) the affairs of Savannah Advisors through a pattern of
                15          racketeering activity within the meaning of 18 U.S.C. §§ 1961(1), 1961(5) and 1962(c).
                16                131. In the alternative to Paragraph 130, Ashot Yegiazaryan, Suren, Artem
                17          Gogokhia, Stephan, Dozortseva, Jouniaux, Ratnikov, Thielen, CMB Bank, Prestige,
                18          and Ryals (or any subset thereof) constituted an “enterprise” within the meaning of 18
                19          U.S.C. §§1961(4) and 1962(c), in that they were “a group of individuals associated in
                20          fact” for the common purpose of intentionally and willfully defrauding Plaintiff and this
                21          Court through a scheme to fraudulently file claims and actions in multiple jurisdictions
                22          to encumber the assets of the Alpha Trust and prevent Plaintiff from recovering his
                23          judgment.
                24                132. All Defendants agreed to and did conduct and participate in the conduct of
                25          the enterprise’s affairs through a pattern of racketeering activity for the unlawful
                26          purpose of intentionally defrauding Plaintiff.
                27                133. Defendants’ racketeering acts consisted of, but are not limited to, multiple
                28          acts of wire fraud, including submitting fraudulent documents through interstate or
                                                                       47
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                       CASE NO. ____________________________
        Suite 950                                                               CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1        foreign commerce to create the Alpha Trust and Savannah Advisors, fraudulently
                   2        “appoint” Defendant Trustees and Thielen to positions of authority over the Alpha
                   3        Trust, and direct Defendants to pursue sham litigations in various jurisdictions.
                   4        Additionally, Defendants have engaged in witness tampering and obstruction of justice
                   5        and made numerous false statements of facts and law in courts of various jurisdictions
                   6        as outlined above. All of Defendants acts were committed for the unlawful purpose of
                   7        intentionally defrauding Plaintiff and furthering the interests of the enterprise. As
                   8        explained in detail above, the Defendants coordinated their activities, shared critical
                   9        information and documents that support their enterprise, and acted in concert to further
                10          the interests of the enterprise.
                11                134. All of the acts of racketeering described herein were related so as to
                12          establish a pattern of racketeering activity, within the meaning of 18 U.S.C. §1962(c),
                13          in that their common purpose was to further the interests of Mr. Yegiazaryan and his
                14          real estate fraud schemes, plus hide funds and assets of the enterprise, and deny and
                15          defraud their victims, including Plaintiff Smagin of money and property. They further
                16          sought to place Mr. Yegiazaryan’s assets and funds beyond the reach of Plaintiff
                17          Smagin and this Court; their common result and goal was to defraud Plaintiff of money
                18          and property and/or to place Mr. Yegiazaryan’s assets beyond the reach of Plaintiff and
                19          this Court; Mr. Yegiazaryan, Suren, Artem, Gogokhia, Stephan, Dozortseva, Jouniaux,
                20          Ratnikov, Thielen, CMB Bank, Prestige, and Ryals, through their employees, members,
                21          or agents, directly or indirectly, participated in the acts and employed the same or
                22          similar methods of commission; Plaintiff was the victim of the acts of racketeering;
                23          and/or the acts of racketeering were otherwise interrelated by distinguishing
                24          characteristics and were not isolated events.
                25                135. To the extent Ashot Yegiazaryan, Suren, Artem, Gogokhia, Stephan,
                26          Dozortseva, Jouniaux, Ratnikov, Thielen, CMB Bank, Prestige, and Ryals have
                27          suspended their acts of racketeering against Plaintiff, they have only done so because
                28          of legal action taken by Plaintiff, including this Court’s post-judgment injunction
                                                                      48
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                       CASE NO. ____________________________
        Suite 950                                                               CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1        entered against Mr. Yegiazaryan and his agents and nominees. The ongoing nature of
                   2        Defendants’ pattern of racketeering is not obviated by this fortuitous interruption.
                   3              136. As a direct and proximate result of, and by reason of, the activities of Ashot
                   4        Yegiazaryan, Suren, Artem, Gogokhia, Stephan, Dozortseva, Jouniaux, Ratnikov,
                   5        Thielen, CMB Bank, Prestige, and Ryals and their conduct in violation of 18 U.S.C.
                   6        §1962(c), Plaintiff was injured in his business or property, within the meaning of 18
                   7        U.S.C. §1964(c). Among other things, Plaintiff suffered damages and injury to his
                   8        property, including specifically damage to his California Judgment, including without
                   9        limitation in the form of decreased value of the assets to be levied upon caused by
                10          Defendants’ delay and interference; damages from Defendants’ fraudulent transfers;
                11          delay and loss in the use, enjoyment, benefits, profits, revenues, interest and interests
                12          and delay and loss of opportunity to execute on and recover against the property
                13          fraudulently transferred and/or encumbered resulting from the delay and interference;
                14          damage caused by waste, loss, plunder, and devaluation of the assets committed by Mr.
                15          Yegiazaryan during the delay and interference; damages in the form of attorney fees
                16          and costs resulting from the interference, including attorney fees incurred in California,
                17          U.K., Russia, Nevis, Monaco and Liechtenstein and costs incurred in addressing the
                18          fraudulent conduct in litigation; and all other damages, injuries, and harms caused by
                19          the fraudulent transfers and interference. Plaintiff is, therefore, entitled to recover
                20          threefold the damages he sustained together with the cost of the suit, reasonable
                21          attorneys’ fees and reasonable experts’ fees.
                22                137. WHEREFORE Plaintiff demands judgment against Ashot Yegiazaryan,
                23          Suren, Artem, Gogokhia, Stephan, Dozortseva, Jouniaux, Ratnikov, Thielen, CMB
                24          Bank, Prestige and Ryals jointly and severally, for the following: Treble damages
                25          pursuant to 18 U.S.C. §1964(c); Attorney fees and costs pursuant to 18 U.S.C. §1964(c);
                26          and such other and further relief as this Court may deem just and proper.
                27
                28
                                                                       49
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                        CASE NO. ____________________________
        Suite 950                                                                CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1                                   SECOND CLAIM FOR RELIEF
                   2                (Civil RICO Conspiracy—18 U.S.C. § 1962(D) — All Defendants)
                   3              138. Plaintiff realleges and incorporates herein by reference each and every
                   4        allegation set forth in paragraphs 1 through 144, inclusive, as set forth above.
                   5              139. As alleged in Count I, one or more of the following individuals violated 18
                   6        U.S.C. § 1962(c): Ashot Yegiazaryan, Suren, Artem, Gogokhia, Stephan, Dozortseva,
                   7        Jouniaux, Ratnikov, Thielen, CMB Bank, Prestige and Ryals. Any person(s) who is
                   8        found to have violated 18 U.S.C. § 1962(c) is hereafter referred to as the “Operator /
                   9        Manager” for the remainder of this Count.
                10                140. Ashot Yegiazaryan, Suren, Artem, Gogokhia, Stephan, Dozortseva,
                11          Jouniaux, Ratnikov, Thielen, CMB Bank, Prestige, and/or Ryals conspired with the
                12          Operator(s)/Manager(s) to conduct or participate, directly or indirectly, in the conduct
                13          of the affairs of the enterprises, defined supra, through a pattern of racketeering activity
                14          in violation of 18 U.S.C. § 1962(d).
                15                141. In particular, Ashot Yegiazaryan, Suren, Artem, Gogokhia, Stephan,
                16          Dozortseva, Jouniaux, Ratnikov, Thielen, CMB Bank, Prestige, and/or Ryals intended
                17          to or agreed to further an endeavor of the Operator(s)/Manager(s) which, if completed,
                18          would satisfy all of the elements of a substantive RICO criminal offense (18 U.S.C. §
                19          1962(c)) and adopted the goal of furthering or facilitating the criminal endeavor.
                20          Defendants’ conduct includes, but is not limited to:
                21                    r. Defendants Suren, Gogokhia, Stephan, Trustee Defendants, and Ratnikov
                22                       agreed to file fraudulent claims or fraudulently intervene in court cases in
                23                       various jurisdiction to hinder, delay or prevent Plaintiff from enforcing his
                24                       judgment;
                25                    s. Trustee Defendants and Defendant Thielen agreed to fraudulently
                26                       misrepresent their authority over the Alpha Trust and use such false color
                27                       of authority to obstruct Plaintiff’s access to the trust assets in order to
                28                       hinder, delay or prevent him from enforcing his judgment;
                                                                        50
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                          CASE NO. ____________________________
        Suite 950                                                                  CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1                  t. Defendant Ryals and Defendant Prestige agreed to procure fraudulent
                   2                     letters for the purposes of hindering Plaintiff’s access to the Alpha Trust
                   3                     funds held in CMB Bank in Monaco; and
                   4                  u. Defendant CMB Bank agreed to create and maintain the Monaco Account
                   5                     as a vehicle to secrete Mr. Yegiazaryan’s assets and shield the funds from
                   6                     Plaintiff’s enforcement actions.
                   7              142. Plaintiff was injured by Ashot Yegiazaryan, Suren, Artem, Gogokhia,
                   8        Stephan, Dozortseva, Jouniaux Ratnikov, Thielen, CMB Bank, Prestige, and/or Ryals’
                   9        overt acts that are acts of racketeering or otherwise unlawful under the RICO statute,
                10          which included (among other acts) acts of wire fraud, witness tampering and obstruction
                11          of justice committed through the enterprises alleged in Count I.
                12                143. As a direct and proximate result of, and by reason of, the activities of Ashot
                13          Yegiazaryan, Suren, Artem, Gogokhia, Stephan, Dozortseva, Jouniaux, Ratnikov,
                14          Thielen, CMB Bank, Prestige, and/or Ryals and their conduct in violation of 18 U.S.C.
                15          §1962(d), Plaintiff was injured in his business or property, within the meaning of 18
                16          U.S.C. §1964(c). Among other things, Plaintiff suffered damages, i.e., damages for the
                17          fraudulent transfers; decreased value of the assets to be levied upon caused by the delay
                18          and interference; delay and loss in the use, enjoyment, benefits, profits, revenues,
                19          interest and interests and delay and loss of opportunity to execute on and recover against
                20          the property fraudulently transferred and/or encumbered resulting from the delay and
                21          interference; damage caused by waste, loss, plunder, and devaluation of the assets
                22          committed by Mr. Yegiazaryan during the delay and interference; attorney fees and
                23          costs resulting from the interference, including attorney fees and costs incurred in
                24          setting aside the fraudulent actions; all other damages, injuries, and harms caused by
                25          the fraudulent actions and interference. Plaintiff is therefore, entitled to recover
                26          threefold the damages he sustained together with the cost of the suit, reasonable
                27          attorneys’ fees and reasonable experts’ fees.
                28
                                                                       51
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                        CASE NO. ____________________________
        Suite 950                                                                CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1                                       PRAYER FOR RELIEF
                   2              144. WHEREFORE Plaintiffs demand judgment against Ashot Yegiazaryan,
                   3        Suren, Artem, Gogokhia, Stephan, Dozortseva, Jouniaux, Ratnikov, Thielen, CMB
                   4        Bank, Prestige, and Ryals jointly and severally, for the following:
                   5                 a. all actual damages suffered as a result of this fraudulent scheme, in an
                   6                     amount no less than $130 million, which amount grows daily due to the
                   7                     applicable interest;
                   8                 b. Costs and attorneys’ fees he has incurred dealing with bogus and trumped
                   9                     up litigations, disputes and claims in numerous legal forums around the
                10                       world;
                11                   c. treble damages pursuant to 18 U.S.C. §1964(c);
                12                   d. attorney fees and costs pursuant to 18 U.S.C. §1964(c);
                13                   e. pre-and post-judgment interest;
                14                   f. and such other and further relief as this Court may deem just and proper.
                15          Dated: December 10, 2020                  BAKER & MCKENZIE LLP
                16
                17                                                    By:/s/ Nicholas O. Kennedy
                                                                         Nicholas O. Kennedy
                18                                                       Attorneys for Plaintiff
                                                                         VITALY IVANOVICH SMAGIN
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
                                                                      52
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                       CASE NO. ____________________________
        Suite 950                                                               CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
                   1                                            JURY DEMAND
                   2              Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff Smagin
                   3        demands trial by jury in this action of all issues so triable.
                   4
                   5         Dated: December 10, 2020                    BAKER & MCKENZIE LLP
                   6
                   7                                                     By:/s/ Nicholas O. Kennedy
                                                                            Nicholas O. Kennedy
                   8                                                        Attorneys for Plaintiff
                                                                            VITALY IVANOVICH SMAGIN
                   9
                10
                11
                12
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
                                                                        53
 Baker & McKenzie LLP
1901 Avenue of the Stars,                                                          CASE NO. ____________________________
        Suite 950                                                                  CIVIL RICO COMPLAINT FOR DAMAGES
 Los Angeles, CA 90067
   Tel: 310.201.4728
